Exhibit 10.9
CREDIT AGREEMENT
Dated as of August 14, 2009
          COOPER INDUSTRIES, LTD., a Bermuda company (the “Company”), COOPER US
INC., a Delaware corporation (“Cooper US”), the Subsidiary Guarantors named
herein, the banks, financial institutions and other institutional lenders (the
“Initial Lenders”) and issuers of letters of credit (“Initial Issuing Banks”)
listed on Schedule I hereto, PNC BANK, NATIONAL ASSOCIATION, as syndication
agent, and CITIBANK, N.A. (“Citibank”), as administrative agent (the “Agent”)
for the Lenders (as hereinafter defined), agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Advance” means an advance by a Lender to any Borrower as part of a
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications or such other account of the
Agent as is designated in writing from time to time by the Agent to the Company
and the Lenders for such purpose.
     “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Agent equal to the amount, if any,
that would be payable by any Loan Party or any of its Subsidiaries to its
counterparty to such Hedge Agreement in accordance with its terms as if (i) such
Hedge Agreement was being terminated early on such date of determination,
(ii) such Loan Party or Subsidiary was the sole “Affected Party” and (iii) the
Agent was the sole party determining such payment amount.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Margin” means as of any date (a) for Eurodollar Rate Advances,
a percentage per annum determined by reference to the Public Debt Rating in
effect on such date, but not less than the floor, as set forth below:

 



--------------------------------------------------------------------------------



 



                      Applicable Margin for     Public Debt Rating   Eurodollar
Rate     S&P/Moody’s   Advances   Floor
Level 1
               
A+ / A1 or above
  60% of Index     0.750 %
 
               
Level 2
A / A2
  75% of Index     1.250 %
 
               
Level 3
               
A- / A3
  100% of Index     1.500 %
 
               
Level 4
               
BBB+ / Baa1
  125% of Index     2.000 %
 
               
Level 5
               
Lower than Level 4
  150% of Index     2.500 %

and (b) for Base Rate Advances, a percentage per annum that is equal to the rate
determined in accordance with clause (a) above minus 1.00% (but not less than
1.000%). If the Index is unavailable (a) each Eurodollar Rate Advance will
convert to a Base Rate Advance at the end of the Interest Period then in effect
for such Eurodollar Rate Advance and (b) the Company and the Lenders shall
negotiate in good faith (for a period of up to thirty days after the Index
becomes unavailable (such thirty-day period, the “Negotiation Period”)) to agree
on an alternative method for establishing the Applicable Margin. The Applicable
Margin at any determination date thereof which falls during the Negotiation
Period shall be based upon the then most recently available quote of the Index.
If no such alternative method is agreed upon during the Negotiation Period, the
Applicable Margin at any determination date subsequent to the end of the
Negotiation Period shall be a rate per annum equal to the higher of (i) the
Applicable Margin in effect immediately prior to the Negotiation Period and
(ii) 2.50%. If the Index again becomes available, then the Applicable Margin
shall be determined on the basis set forth above.
     “Applicable Percentage” means, as of any date a percentage per annum
determined by reference to the Public Debt Rating in effect on such date as set
forth below:

          Public Debt Rating   Applicable S&P/Moody’s   Percentage
Level 1
       
A+ / A1 or above
    0.200 %
 
       
Level 2
       
A / A2
    0.225 %
 
       
Level 3
       
A- / A3
    0.300 %
 
       
Level 4
       
BBB+ / Baa1
    0.375 %
 
       
Level 5
       
Lower than Level 4
    0.500 %

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in Section 2.18(d)(ii).

2



--------------------------------------------------------------------------------



 



     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Bankruptcy Law” means any proceeding of the type referred to in
Section 6.01(e) or Title 11, U.S. Code, or any similar foreign, federal or state
law for the relief of debtors.
     “Base Rate” means a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the highest of:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) 1/2 of one percent per annum above the Federal Funds Rate; and
     (c) the British Bankers Association Interest Settlement Rate applicable to
Dollars for a period of one month (“One Month LIBOR”) plus 1.00% (for the
avoidance of doubt, the One Month LIBOR for any day shall be based on the rate
appearing on Reuters LIBOR01 Page (or other commercially available source
providing such quotations as designated by the Agent from time to time) at
approximately 11:00 a.m. London time on such day).
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrowers” means, collectively, the Company and Cooper US.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by each of the Lenders.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, Business Day also includes a day on
which dealings are carried on in the London interbank market.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Consenting Lender” has the meaning specified in Section 2.19(b).
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated Subsidiary” means any Subsidiary (whether now existing or
hereafter organized or acquired) which was at December 31, 2008, or which at any
time thereafter is, consolidated with the Company in any consolidated financial
statement furnished to any Lender.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” means at any time capitalized lease obligations and debt created,
issued, guaranteed (whether directly, or indirectly by way of agreement,
contingent or otherwise, to purchase, to provide funds for payment, to supply
funds to or otherwise invest in the debtor, or otherwise to assure the creditor
against loss), incurred or assumed for money borrowed or for the deferred (for
91 days or more) purchase price of property or services purchased, excluding,
however, accounts payable (other than for borrowed money or

3



--------------------------------------------------------------------------------



 



for such deferred purchase price) and accrued expenses incurred in the ordinary
course of business, obligations created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), and obligations, contingent or otherwise, of such Person in respect
of acceptances, letters of credit or similar extensions of credit.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Default Excess” means, with respect to any Defaulting Lender, the excess,
if any, of such Defaulting Lender’s ratable portion of the aggregate outstanding
principal amount of the Advances of all Lenders (calculated as if all Defaulting
Lenders had funded all of their respective Defaulted Advances) over the
aggregate outstanding principal amount of all Advances actually funded by such
Defaulting Lender.
     “Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Defaulted Advance and ending on the
earlier of the following dates: (i) the date on which (a) the Default Excess
with respect to such Defaulting Lender has been reduced to zero (whether by the
funding of any Defaulted Advances by such Defaulting Lender or by the
non-pro-rata application of any prepayment pursuant to Section 2.20) and
(b) such Defaulting Lender shall have delivered to the Company and the Agent a
written reaffirmation of its intention to honor its obligations hereunder with
respect to its Commitment; and (ii) the date on which the Company, the Agent and
the Required Lenders waive in writing all defaults relating to the failure of
such Defaulting Lender to fund.
     “Defaulted Advance” means any Advance that a Defaulting Lender has failed
to make.
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances required to be funded by it hereunder within three
Business Days of the date required to be funded by it hereunder, and such
failure is continuing, (b) has otherwise failed to pay over to the Agent, any
Issuing Bank or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, and such failure is
continuing, unless the subject of a good faith dispute, (c) has notified the
Company or the Agent in writing, or has otherwise indicated through a written
statement or public announcement, that it does not intend to fund Advances as
required hereunder or that it does not intend to comply with its funding
obligations generally under agreements in which it commits to extend credit or
has failed to confirm in writing to the Company and the Agent such Lender’s
intention and ability to fund Advances as required hereunder within five
(5) Business Days after receipt of a written request for such confirmation from
the Company or the Agent; provided that any such Lender shall cease to be a
Defaulting Lender under this clause (c) upon receipt of such confirmation by the
Company or the Agent, or (d) is, or any parent of which is, subject to a
bankruptcy, insolvency or similar proceeding or to the appointment of the
Federal Deposit Insurance Corporation or other receiver, custodian, conservator,
trustee or similar official with respect to such Lender’s business or
properties; provided that, for the avoidance of doubt, a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in or control of such Lender or a parent company thereof by a
governmental authority or an instrumentality thereof.
     “Dollars” and the “$” sign each means lawful currency of the United States
of America.
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Company and the
Agent.
     “EBITDA” means, for any period, net income (or net loss) plus (a) without
duplication and to the extent deducted in determining such net income (or loss),
the sum of (i) interest expense, (ii) income tax

4



--------------------------------------------------------------------------------



 



expense, (iii) depreciation expense, (iv) amortization expense and (v) any
extraordinary or non-recurring non-cash charges, including non-cash
restructuring charges, provided that cash expenditures in respect of charges
referred to in this clause (v) shall be deducted in determining EBITDA for the
period during which such expenditures are made, and minus (b) without
duplication and to the extent included in determining such net income (or loss),
any extraordinary or non-recurring or non-cash gains, in each case determined in
accordance with GAAP for such period.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent, each Issuing Bank and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.07 or Assumption Agreement is entered into
in accordance with Section 2.18(d), the Company, such approval not to be
unreasonably withheld or delayed; provided, however, that neither the Company
nor an Affiliate of the Company shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of Cooper US’s controlled group, or under common control with Cooper
US, within the meaning of Section 414 of the Internal Revenue Code.
     “ERISA Event” means (a) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC;
(b) the application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the withdrawal by Cooper US or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (e) the conditions for the imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to any Plan;
(f) a determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (g) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, a Plan.

5



--------------------------------------------------------------------------------



 



     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Company and the Agent.
     “Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum (rounded upward to the nearest whole multiple of 1/100 of
1% per annum) appearing on Reuters LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in Dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/100 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in Dollars is offered by the principal
office of each of the Reference Banks in London, England to prime banks in the
London interbank market at 11:00 A.M. (London time) two Business Days before the
first day of such Interest Period in an amount substantially equal to such
Reference Bank’s Eurodollar Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period. If the Reuters LIBOR01 Page (or any successor page) is unavailable, the
Eurodollar Rate for any Interest Period for each Eurodollar Rate Advance
comprising part of the same Borrowing shall be determined by the Agent on the
basis of applicable rates furnished to and received by the Agent from the
Reference Banks two Business Days before the first day of such Interest Period,
subject, however, to the provisions of Section 2.08.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).
     “Eurodollar Rate Reserve Percentage” for any Interest Period for any
Eurodollar Rate Advance made by any Lender means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for such Lender with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities (or with respect to
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Rate Advances is determined) having a term equal
to such Interest Period.
     “Events of Default” has the meaning specified in Section 6.01.
     “Extension Date” has the meaning specified in Section 2.19(b).
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “GAAP” has the meaning specified in Section 1.03.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.

6



--------------------------------------------------------------------------------



 



     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
     “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements.
     “Increase Date” has the meaning specified in Section 2.18(a).
     “Increasing Lender” has the meaning specified in Section 2.18(b).
     “Index” means the average of the Markit CDX.NA.IG Series 12 or any
successor series (5 Year Period) for the preceding 15 days or, if fewer, the
number of days for which the then current series is then in effect, determined
(i) if used in respect of determining the Applicable Margin for Eurodollar Rate
Advances, on the date that is two Business Days before the first day of the
applicable Interest Period, and (ii) if used in respect of determining the
Applicable Margin for Base Rate Advances, on the date of borrowing of such
Advances and thereafter quarterly on the last day of each March, June, September
and December.
     “Information” has the meaning specified in Section 9.08.
     “Information Memorandum” means the information memorandum dated July 7,
2009, as modified and supplemented prior to the date hereof, used by the Agent
in connection with the syndication of the Commitments.
     “Initial Issuing Bank” has the meaning specified in the first paragraph
hereof.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower requesting such Borrowing pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
such Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months, as the applicable
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (a) the Borrowers may not select any Interest Period that ends after the
latest Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in

7



--------------------------------------------------------------------------------



 



such Interest Period, such Interest Period shall end on the last Business Day of
such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
     “Irish Reorganization” means the reorganization and reincorporation of the
Company as Cooper Industries plc, a company incorporated under the laws of
Ireland, to be consummated in accordance with the terms set forth in the proxy
statement filed by the Company with the Securities and Exchange Commission on
July 16, 2009.
     “Issuance” with respect to any Letter of Credit means the issuance,
amendment, renewal or extension of such Letter of Credit.
     “Issuing Bank” means an Initial Issuing Bank or any Eligible Assignee to
which a portion of the Letter of Credit Commitment hereunder has been assigned
pursuant to Section 9.07 or any other Lender appointed by the Company so long as
such Eligible Assignee or Lender expressly agrees to perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as an Issuing Bank and notifies the Agent of its
Letter of Credit Commitment and its Applicable Lending Office (which information
shall be recorded by the Agent in the Register), for so long as such Initial
Issuing Bank, Eligible Assignee or Lender, as the case may be, shall have a
Letter of Credit Commitment.
     “L/C Cash Collateral Account” means an interest bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent and the Company.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means each Initial Lender, each Issuing Bank, each Assuming
Lender that shall become a party hereto pursuant to Section 2.18 and each Person
that shall become a party hereto pursuant to Section 9.07.
     “Letter of Credit” has the meaning specified in Section 2.01(b).
     “Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
     “Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrowers and their specified Subsidiaries in (a) the Dollar amount set
forth opposite the Issuing Bank’s name on Schedule I hereto under the caption
“Letter of Credit Commitment” or (b) if such Issuing Bank has entered into one
or more Assignment and Acceptances or has otherwise become an Issuing Bank after
the date hereof, the Dollar amount set forth for such Issuing Bank in the
Register maintained by the Agent pursuant to Section 9.07(d) as such Issuing
Bank’s “Letter of Credit Commitment”, in each case as such amount may be reduced
prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
least of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time, (b) $25,000,000 and (c) the aggregate amount of the
Revolving Credit Commitments, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

8



--------------------------------------------------------------------------------



 



     “Loan Party” means the Company and each Subsidiary Guarantor.
     “Material Adverse Change” means any material adverse change in the
business, assets, financial condition or operations of the Company and its
Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, financial condition or operations of the Company and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note or (c) the ability of the Loan Parties,
taken as a whole, to perform their obligations under this Agreement or any Note.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which Cooper US or any ERISA Affiliate is making
or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Cooper US
or any ERISA Affiliate and at least one Person other than Cooper US and the
ERISA Affiliates or (b) was so maintained and in respect of which Cooper US or
any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in
the event such plan were to be terminated.
     “Non-Consenting Lender” has the meaning specified in Section 2.19(b).
     “Note” means a promissory note of any Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender to such
Borrower.
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Operating Earnings” means consolidated earnings of the Company and the
Consolidated Subsidiaries before income taxes, interest expense and general
corporate expenses, determined in accordance with GAAP, except that unrealized
appreciation in the value of investment in, and undistributed earnings of,
Subsidiaries not consolidated will not be included.
     “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
     “Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue or are being contested in good faith
by appropriate proceedings and for which appropriate reserves are maintained;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations; and
(d) easements, rights of way and other encumbrances on title to real property
that do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes.

9



--------------------------------------------------------------------------------



 



     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Post-Petition Interest” has the meaning specified in Section 7.05.
     “Public Debt Rating” means, as of any date, the highest rating most
recently announced by either S&P or Moody’s, as the case may be, of (i) any
senior unsecured long-term debt for borrowed money of any Consolidated
Subsidiary which is fully guaranteed by the Company or (ii) the long-term
corporate credit of the Company. For purposes of the foregoing, (a) if only one
of S&P and Moody’s shall have in effect a Public Debt Rating, the Applicable
Margin and the Applicable Percentage shall be determined by reference to the
available rating; (b) if neither S&P nor Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin, and the Applicable Percentage will be set in
accordance with Level 5 under the definition of “Applicable Margin” or
“Applicable Percentage”, as the case may be; (c) if the ratings established by
S&P and Moody’s shall fall within different levels, the Applicable Margin and
the Applicable Percentage shall be based upon the higher rating unless the such
ratings differ by two or more levels, in which case the applicable level will be
deemed to be one level above the lower of such levels; (d) if any rating
established by S&P or Moody’s shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (e) if S&P or Moody’s shall change the basis on
which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.
     “Ratable Share” of any amount means, with respect to any Lender at any
time, the product of such amount times a fraction the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Revolving Credit Commitments shall have been terminated pursuant to Section 2.05
or 6.01, such Lender’s Revolving Credit Commitment as in effect immediately
prior to such termination) and the denominator of which is the aggregate amount
of all Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
     “Reference Banks” means Citibank and PNC Bank, National Association.
     “Register” has the meaning specified in Section 9.07(d).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances owing to
Lenders, or, if no such principal amount is then outstanding, Lenders having at
least a majority in interest of the Revolving Credit Commitments; provided that
the Commitment of, and the portion of the Advances held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Revolving Credit Commitment” means as to any Lender (a) the Dollar amount
set forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the Dollar amount set forth in such
Assumption Agreement or (c) if such Lender has entered into an Assignment and
Acceptance, the Dollar amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.07(d), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.18.

10



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of Cooper US
or any ERISA Affiliate and no Person other than Cooper US and the ERISA
Affiliates or (b) was so maintained and in respect of which Cooper US or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan were to be terminated.
     “Significant Subsidiary” means each Subsidiary the consolidated revenues of
which equal 5% or more of the Consolidated revenues of the Company and its
Subsidiaries for the most recent period of four consecutive fiscal quarters.
     “Subordinated Obligations” has the meaning specified in Section 7.05.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Subsidiary Guarantor” means each of Cooper US Inc., Cooper B-Line, Inc.,
Cooper Bussmann, LLC, Cooper Crouse-Hinds, LLC, Cooper Lighting, LLC, Cooper
Power Systems, LLC, Cooper Industries, LLC and Cooper Wiring Devices, Inc.
     “Termination Date” means the earlier of (a) August 14, 2012, subject to the
extension thereof pursuant to Section 2.19 and (b) the date of termination in
whole of the Commitments pursuant to Section 2.05 or 6.01; provided, however,
that the Termination Date of any Lender that is a Non-Consenting Lender to any
requested extension pursuant to Section 2.19 shall be the Termination Date in
effect immediately prior to the applicable Extension Date for all purposes of
this Agreement.
     “Unissued Letter of Credit Commitment” means, with respect to any Issuing
Bank, the obligation of such Issuing Bank to issue Letters of Credit for the
account of any Borrower or its specified Subsidiaries in an amount equal to the
excess of (a) the amount of its Letter of Credit Commitment over (b) the
aggregate Available Amount of all Letters of Credit issued by such Issuing Bank.
     “Unused Commitment” means, with respect to each Lender at any time,
(a) such Lender’s Revolving Credit Commitment at such time minus (b) the sum of
(i) the aggregate principal amount of all Advances made by such Lender (in its
capacity as a Lender) and outstanding at such time, plus (ii) such Lender’s
Ratable Share of (A) the aggregate Available Amounts of all the Letters of
Credit outstanding at such time and (B) the aggregate principal amount of all
Advances made by each Issuing Bank pursuant to Section 2.03(c) that have not
been ratably funded by such Lender and outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     SECTION 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.

11



--------------------------------------------------------------------------------



 



          SECTION 1.03. Accounting Terms. All accounting terms not specifically
defined herein shall be construed in accordance with generally accepted
accounting principles consistent with those applied in the preparation of the
financial statements referred to in Section 4.01(e) (“GAAP”).
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
          SECTION 2.01. The Advances and Letters of Credit. (a) The Advances.
Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Advances to any Borrower from time to time on any Business Day during
the period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment. Each
Borrowing shall be in an amount not less than $5,000,000 or $1,000,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Revolving Credit Commitments.
Within the limits of each Lender’s Revolving Credit Commitment, any Borrower may
borrow under this Section 2.01(a), prepay pursuant to Section 2.10 and reborrow
under this Section 2.01(a).
          (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) denominated in Dollars for the account of any Borrower and its
specified Subsidiaries from time to time on any Business Day during the period
from the Effective Date until 30 days before the Termination Date applicable to
such Issuing Bank in an aggregate Available Amount (i) for all Letters of Credit
issued by each Issuing Bank not to exceed at any time the lesser of (x) the
Letter of Credit Facility at such time and (y) such Issuing Bank’s Letter of
Credit Commitment at such time and (ii) for each such Letter of Credit not to
exceed an amount equal to the Unused Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
applicable Borrower or the beneficiary to require renewal) later than 10
Business Days before the Termination Date, provided that no Letter of Credit may
expire after the Termination Date of any Non-Consenting Lender if, after giving
effect to such issuance, the aggregate Revolving Credit Commitments of the
Consenting Lenders (including any replacement Lenders) for the period following
such Termination Date would be less than the Available Amount of the Letters of
Credit expiring after such Termination Date. Within the limits referred to
above, the Borrowers may from time to time request the issuance of Letters of
Credit under this Section 2.01(b). Each letter of credit listed on
Schedule 2.01(b) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender that is an issuer of such a Letter of Credit shall,
for purposes of Section 2.03, be deemed to be an Issuing Bank for each such
letter of credit, provided than any renewal or replacement of any such letter of
credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement.
          SECTION 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by any
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance. Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Section 3.02, the Agent
will make such funds available to the Borrower requesting the Borrowing at the
Agent’s address referred to in Section 9.02.
          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than six separate Borrowings.

12



--------------------------------------------------------------------------------



 



          (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower requesting the Borrowing. In the case of any Borrowing that the related
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Advances,
such Borrower shall indemnify each Lender against any loss, cost or expense
incurred by such Lender as a result of any failure to fulfill on or before the
date specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Section 3.02, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.
          (d) Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower requesting
the Borrowing on such date a corresponding amount. If and to the extent that
such Lender shall not have so made such ratable portion available to the Agent,
such Lender and such Borrower severally agree to repay to the Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to such Borrower until the date such
amount is repaid to the Agent, at (i) in the case of such Borrower, the interest
rate applicable at the time to the Advances comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Advance as part of such Borrowing for purposes of this
Agreement.
          (e) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof. Each such notice by a Borrower of Issuance of a Letter of Credit
(a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit, (C) expiration date of such Letter of Credit, (D) name and address of
the beneficiary of such Letter of Credit and (E) form of such Letter of Credit,
such Letter of Credit shall be issued pursuant to such application and agreement
for letter of credit as such Issuing Bank and the applicable Borrower shall
agree for use in connection with such requested Letter of Credit (a “Letter of
Credit Agreement”). If the requested form of such Letter of Credit is acceptable
to such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, unless such Issuing
Bank has received written notice from any Lender, the Agent or the Company, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Section 3.02 shall not be satisfied, then, subject to the terms and
conditions hereof, the Issuing Bank shall make such Letter of Credit available
to the applicable Borrower at its office referred to in Section 9.02 or as
otherwise agreed with such Borrower in connection with such Issuance. In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
          (b) Participations. By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of Credit.
Each Borrower hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the applicable Borrower on the date made, or
of

13



--------------------------------------------------------------------------------



 



any reimbursement payment required to be refunded to such Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to such
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is amended pursuant to a Commitment
Increase in accordance with Section 2.18, an assignment in accordance with
Section 9.07 or otherwise pursuant to this Agreement.
          (c) Drawing and Reimbursement. The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the applicable
Borrower on the date made shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of an Advance, which shall be a Base Rate
Advance, in the amount of such draft, without regard to whether the making of
such an Advance would exceed such Issuing Bank’s Unused Commitment. Each Issuing
Bank shall give prompt notice of each drawing under any Letter of Credit issued
by it to the applicable Borrower and the Agent. Upon written demand by such
Issuing Bank, with a copy of such demand to the Agent and the applicable
Borrower, each Lender shall pay to the Agent such Lender’s Ratable Share of such
outstanding Advance pursuant to Section 2.03(b). Each Lender acknowledges and
agrees that its obligation to make Advances pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Credit Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Promptly after receipt thereof, the Agent shall transfer
such funds to such Issuing Bank. Each Lender agrees to fund its Ratable Share of
an outstanding Advance on (i) the Business Day on which demand therefor is made
by such Issuing Bank, provided that notice of such demand is given not later
than 11:00 A.M. (New York City time) on such Business Day, or (ii) the first
Business Day next succeeding such demand if notice of such demand is given after
such time. If and to the extent that any Lender shall not have so made the
amount of such Advance available to the Agent, such Lender agrees to pay to the
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of demand by any such Issuing Bank until the date such amount
is paid to the Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Lender shall pay to the Agent such
amount for the account of any such Issuing Bank on any Business Day, such amount
so paid in respect of principal shall constitute an Advance made by such Lender
on such Business Day for purposes of this Agreement, and the outstanding
principal amount of the Advance made by such Issuing Bank shall be reduced by
such amount on such Business Day.
          (d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to
the Agent and each Lender (with a copy to the Company) on the first Business Day
of each month a written report summarizing Issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Company) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.
          (e) Failure to Make Advances. The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
          SECTION 2.04. Fees. (a) Facility Fee. Cooper US agrees to pay to the
Agent for the account of each Lender a facility fee on the aggregate amount of
such Lender’s Revolving Credit Commitment (as in effect from time to time) from
the Effective Date in the case of each Initial Lender and from the effective
date specified in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date applicable to such Lender at a rate per annum equal to the
Applicable Percentage in effect from time to time, payable in arrears quarterly
on the last day of each March, June,

14



--------------------------------------------------------------------------------



 



September and December, commencing September 30, 2009, and on the Termination
Date applicable to such Lender.
          (b) Letter of Credit Fees. (i) Each Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available Amount of all Letters of Credit issued for
the account of such Borrower and outstanding from time to time at a rate per
annum equal to the Applicable Margin for Eurodollar Rate Advances in effect from
time to time during such calendar quarter, payable in arrears quarterly on the
last day of each March, June, September and December, commencing with the
quarter ended September 30, 2009, and on the Termination Date applicable to such
Lender; provided that the Applicable Margin shall be 2% above the Applicable
Margin for Eurodollar Rate Advances in effect upon the occurrence and during the
continuation of an Event of Default if such Borrower is required to pay default
interest pursuant to Section 2.07(b).
     (ii) Each Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee and such other commissions, issuance fees, transfer fees and other
fees and charges in connection with the Issuance or administration of each
Letter of Credit as such Borrower and such Issuing Bank shall agree.
          (c) Agent’s Fees. Cooper US shall pay to the Agent for its own account
such fees as may from time to time be agreed between the Company and the Agent.
          SECTION 2.05. Termination or Reduction of the Commitments. (a) Ratable
Reduction. The Company shall have the right, upon at least three Business Days’
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the Unused Commitments or the Unissued Letter of Credit Commitments of the
Lenders, provided that each partial reduction shall be in the aggregate amount
of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (b) Non-Ratable Reduction. The Company shall have the right, at any
time, upon at least three Business Days’ notice to a Defaulting Lender (with a
copy to the Agent), to terminate in whole such Defaulting Lender’s Commitment.
Such termination shall be effective with respect to such Defaulting Lender’s
unused Commitment on the date set forth in such notice, provided, however, that
such date shall be no earlier than three Business Days after receipt of such
notice. Upon termination of a Lender’s Commitment under this Section 2.05(b),
the Borrowers will pay all principal of, and interest accrued to the date of
such payment on, Advances owing to such Defaulting Lender and pay any accrued
facility fee payable to such Defaulting Lender pursuant to the provisions of
Section 2.04(a), and all other amounts payable to such Defaulting Lender
hereunder (including, but not limited to, any increased costs, additional
interest or other amounts owing under Section 2.11, any indemnification for
taxes under Section 2.14, and any compensation payments due as provided in
Section 9.04(c)); and upon such payments, the obligations of such Defaulting
Lender hereunder shall, by the provisions hereof, be released and discharged;
provided, however, that (i) such Defaulting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04 shall survive such release
and discharge as to matters occurring prior to such date; and (ii) no claim that
the Borrowers may have against such Defaulting Lender arising out of such
Defaulting Lender’s default hereunder shall be released or impaired in any way.
The aggregate amount of the Commitments of the Lenders once reduced pursuant to
this Section 2.05(b) may not be reinstated; provided further, however, that if
pursuant to this Section 2.05(b), the Borrowers shall pay to a Defaulting Lender
any principal of, or interest accrued on, the Advances owing to such Defaulting
Lender, then the Borrowers shall either (x) confirm to the Agent that the
conditions set forth in Section 3.02(a) are met on and as of such date of
payment or (y) pay or cause to be paid a ratable payment of principal and
interest to all Lenders who are not Defaulting Lenders.
          SECTION 2.06. Repayment of Advances and Letter of Credit Drawings. (a)
Advances. Each Borrower shall repay to the Agent for the ratable account of each
Lender on the Termination Date applicable to such Lender the aggregate principal
amount of the Advances made to it by such Lender and then outstanding.
          (b) Letter of Credit Drawings. The obligations of each Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of such Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by such

15



--------------------------------------------------------------------------------



 



Borrower is without prejudice to, and does not constitute a waiver of, any
rights such Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by such Borrower thereof):
     (i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
     (ii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of such Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
     (iii) the existence of any claim, set-off, defense or other right that such
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;
     (iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
     (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of such Borrower in respect of the L/C Related
Documents; or
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, such Borrower or a guarantor.
          SECTION 2.07. Interest on Advances. (a) Scheduled Interest. Each
Borrower shall pay interest on the unpaid principal amount of each Advance made
to it and owing to each Lender from the date of such Advance until such
principal amount shall be paid in full, at the following rates per annum:
     (i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
     (ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default, the Agent may, and upon the request of the Required
Lenders shall, require the Borrowers to pay interest (“Default Interest”) on
(i) the unpaid principal amount of each Advance owing to each Lender, payable in
arrears on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate
per annum equal at all times to 2% per annum above the rate per annum required
to be paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent

16



--------------------------------------------------------------------------------



 



permitted by law, the amount of any interest, fee or other amount payable
hereunder that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.
          SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank
agrees, if requested by the Agent, to furnish to the Agent timely information
for the purpose of determining each Eurodollar Rate. If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks. The Agent shall give prompt notice to the Company and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
          (b) If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Company and the Lenders, whereupon
(i) the Borrower of such Eurodollar Rate Advances will, on the last day of the
then existing Interest Period therefor, either prepay such Advances or Convert
such Advances into Base Rate Advances and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Company and the Lenders that the circumstances
causing such suspension no longer exist.
          (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
          (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (e) Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
          (f) If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances after the Agent has requested
such information,
     (i) the Agent shall forthwith notify the applicable Borrower and the
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,
     (ii) each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
     (iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Company and the Lenders that the circumstances causing
such suspension no longer exist.

17



--------------------------------------------------------------------------------



 



          SECTION 2.09. Optional Conversion of Advances. The Borrower of any
Advance may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (New York City time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(c) and no Conversion of any Advances
shall result in more separate Borrowings than permitted under Section 2.02(c).
Each such notice of a Conversion shall, within the restrictions specified above,
specify (i) the date of such Conversion, (ii) the Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on the Borrower giving such notice.
          SECTION 2.10. Optional Prepayments of Advances. Each Borrower may,
upon notice at least two Business Days’ prior to the date of such prepayment, in
the case of Eurodollar Rate Advances, and not later than 11:00 A.M. (New York
City time) on the date of such prepayment, in the case of Base Rate Advances, to
the Agent stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment of Advances shall be in an aggregate principal
amount of not less than $5,000,000 or $1,000,000 in excess thereof and (y) in
the event of any such prepayment of a Eurodollar Rate Advance, such Borrower
shall be obligated to reimburse the Lenders in respect thereof pursuant to
Section 9.04(c).
          SECTION 2.11. Increased Costs and Additional Interest. (a) If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof or (ii) the compliance with any
guideline or request from any central bank or other governmental authority
including, without limitation, any agency of the European Union or similar
monetary or multinational authority (whether or not having the force of law)
after the date hereof, there shall be any increase in the cost to any Lender of
agreeing to make or making, funding or maintaining Eurodollar Rate Advances or
of agreeing to issue or of issuing or maintaining or participating in Letters of
Credit (excluding for purposes of this Section 2.11 any such increased costs
resulting from (i) Taxes or Other Taxes (as to which Section 2.14 shall govern)
and (ii) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender is organized or has its Applicable Lending Office or
any political subdivision thereof), then the Company shall from time to time,
upon demand by such Lender (with a copy of such demand to the Agent), pay to the
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost; provided, however, that before making any
such demand, each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such designation would avoid the need
for, or reduce the amount of, such increased cost and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
A certificate as to the amount of such increased cost and stating the reason for
such increased cost (provided that such certificate shall not be required to
include any calculations of such increased cost), submitted to the Company and
the Agent by such Lender, shall be conclusive and binding for all purposes,
absent manifest error.
          (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend or to issue or participate in Letters of Credit hereunder and other
commitments of such type or the issuance or maintenance of or participation in
the Letters of Credit (or similar contingent obligations), then, upon demand by
such Lender (with a copy of such demand to the Agent), the Company shall pay to
the Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend or to issue or participate in Letters of
Credit hereunder or to the issuance or maintenance of or participation in any

18



--------------------------------------------------------------------------------



 



Letters of Credit. A certificate as to such amounts and stating the reason for
such amounts (provided that such certificate shall not be required to include
any calculations of such amounts) submitted to the Company and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.
          (c) Cooper US shall pay to the Agent for the account of each Lender
any costs actually incurred by such Lender that are attributable to such
Lender’s compliance with regulations of the Board of Governors of the Federal
Reserve System requiring the maintenance of reserves with respect to liabilities
or assets consisting of or including Eurocurrency Liabilities. Such costs shall
be paid to the Agent for the account of such Lender in the form of additional
interest on the unpaid principal amount of each Eurodollar Rate Advance of such
Lender, from the date such Advance is made until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurodollar Rate for the Interest Period for such
Advance from (ii) the rate obtained by dividing such Eurodollar Rate by a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage of such
Lender for such Interest Period, payable on each date that interest is payable
on the principal amount of such Advance. Such additional interest shall be
determined by such Lender and notified Cooper US through the Agent at least two
Business Days prior to the relevant date for payment of such interest, provided,
that failure to so notify Cooper US shall not constitute a waiver of such
Lender’s right to request and receive additional interest under this subsection
(c). A certificate as to the amount of such additional interest and stating the
reason for such additional interest (provided that such certificate shall not be
required to include any calculations of such additional interest), submitted to
Cooper US and the Agent by such Lender, shall be conclusive and binding for all
purposes, absent manifest error.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Company shall not be required to
compensate such Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Company of the change in law or circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the change in law or
circumstance giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          SECTION 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance will automatically,
upon such demand, be Converted into a Base Rate Advance and (b) the obligation
of the Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Company and the Lenders that the circumstances causing such suspension no longer
exist; provided, however, that before making any such demand, each Lender agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Eurodollar Lending Office if
the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.
          SECTION 2.13. Payments and Computations. (a) Each Borrower shall make
each payment hereunder, irrespective of any right of counterclaim or set-off,
not later than 11:00 A.M. (New York City time) on the day when due in Dollars to
the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b), 2.11, 2.14 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
or an extension of the Termination Date pursuant to Section 2.19, and upon the
Agent’s receipt of such Lender’s Assumption Agreement and recording of the
information contained therein in the Register, from and after the applicable
Increase Date or Extension Date, as the case may be, the Agent shall make all
payments hereunder and under any Notes issued in connection therewith in respect
of the

19



--------------------------------------------------------------------------------



 



interest assumed thereby to the Assuming Lender. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(c), from and after the effective date
specified in such Assignment and Acceptance, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Acceptance
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
          (b) Each Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of such
Borrower’s accounts with such Lender any amount so due.
          (c) All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
          (d) Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
          (e) Unless the Agent shall have received notice from any Borrower
prior to the date on which any payment is due to the Lenders hereunder that such
Borrower will not make such payment in full, the Agent may assume that such
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
          SECTION 2.14. Taxes. (a) Any and all payments by each Borrower to or
for the account of any Lender or the Agent hereunder or under the Notes or any
other documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction under the laws of which such Lender or the Agent (as
the case may be) is organized or any political subdivision thereof and, in the
case of each Lender, taxes imposed on its overall net income, and franchise
taxes imposed on it in lieu of net income taxes, by the jurisdiction of such
Lender’s Applicable Lending Office or any political subdivision thereof (all
such non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or any other documents to be delivered hereunder to any Lender or the
Agent, (i) the sum payable shall be increased as may be necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) such Lender or the Agent (as the case may
be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Borrower shall make such deductions and
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law.
          (b) In addition, the Company shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of,

20



--------------------------------------------------------------------------------



 



performing under, or otherwise with respect to, this Agreement or the Notes or
any other documents to be delivered hereunder (hereinafter referred to as “Other
Taxes”).
          (c) Each Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.14) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, each
Borrower shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of such Borrower through an account or branch outside the United
States or by or on behalf of such Borrower by a payor that is not a United
States person, if such Borrower determines that no Taxes are payable in respect
thereof, such Borrower shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel acceptable to the Agent
stating that such payment is exempt from Taxes. For purposes of this subsection
(d) and subsection (e), the terms “United States” and “United States person”
shall have the meanings specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Company (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Company with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Company and shall not be obligated to include in such form or document such
confidential information.
          (f) For any period with respect to which a Lender has failed to
provide the Company with the appropriate form, certificate or other document
described in Section 2.14(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Company shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.
          (g) Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the

21



--------------------------------------------------------------------------------



 



amount of, any such additional amounts that may thereafter accrue and would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.
          (h) If any Lender determines that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Borrower or with
respect to which such Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to such Borrower, net of all
out-of-pocket expenses of such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund). This subsection shall not be construed to require any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrowers.
          SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than (x) as
payment of an Advance made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.05(b), 2.11, 2.14 or 9.04(c)) in
excess of its Ratable Share of payments on account of the Advances obtained by
all the Lenders, such Lender shall forthwith purchase from the other Lenders
(other than any Defaulting Lenders) such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Each Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of such Borrower in the amount of such participation.
          SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the Revolving Credit Commitment of such Lender.
          (b) The Register maintained by the Agent pursuant to Section 9.07(d)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from such Borrower hereunder
and each Lender’s share thereof.
          (c) Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
          SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each Borrower agrees that it shall use such proceeds) solely for
general corporate purposes of such Borrower and its Subsidiaries.

22



--------------------------------------------------------------------------------



 



          SECTION 2.18. Increase in the Aggregate Commitments. (a) The Company
may, at any time but in any event not more than once in any calendar year prior
to the latest Termination Date, by notice to the Agent, request that the
aggregate amount of the Commitment be increased by an amount of $10,000,000 or
an integral multiple thereof (each a “Commitment Increase”) to be effective as
of a date that is at least 90 days prior to the scheduled Termination Date then
in effect (the “Increase Date”) as specified in the related notice to the Agent;
provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $500,000,000 and (ii) on the date of any request
by the Company for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Section 3.02 shall be satisfied.
          (b) The Agent shall promptly notify the Lenders of a request by the
Company for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Company and the Agent.
          (c) Promptly following each Commitment Date, the Agent shall notify
the Company as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Company may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Company or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Company (which may be in-house counsel), in
substantially the form of Exhibit D hereto;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Company and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the Company;
and
     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Company and the Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Company, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 P.M. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming

23



--------------------------------------------------------------------------------



 



Lender, an amount equal to such Assuming Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Revolving Credit Commitment
as a percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase) and, in the case of such
Increasing Lender, an amount equal to the excess of (i) such Increasing Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment Increase)
over (ii) such Increasing Lender’s ratable portion of the Borrowings then
outstanding (calculated based on its Revolving Credit Commitment (without giving
effect to the relevant Commitment Increase) as a percentage of the aggregate
Revolving Credit Commitments (without giving effect to the relevant Commitment
Increase). After the Agent’s receipt of such funds from each such Increasing
Lender and each such Assuming Lender, the Agent will promptly thereafter cause
to be distributed like funds to the other Lenders for the account of their
respective Applicable Lending Offices in an amount to each other Lender such
that the aggregate amount of the outstanding Advances owing to each Lender after
giving effect to such distribution equals such Lender’s ratable portion of the
Borrowings then outstanding (calculated based on its Revolving Credit Commitment
as a percentage of the aggregate Revolving Credit Commitments outstanding after
giving effect to the relevant Commitment Increase).
          SECTION 2.19. Extension of Termination Date. (a) At least 45 days but
not more than 60 days prior to each anniversary of the Effective Date, the
Company, by written notice to the Agent, may request an extension of the
Termination Date applicable to each Lender in effect at such time by one year
from its then scheduled expiration. The Agent shall promptly notify each Lender
of such request, and each Lender shall in turn, in its sole discretion, not
earlier than 30 days prior nor later than 20 days prior to such anniversary
date, notify the Company and the Agent in writing as to whether such Lender will
consent to such extension. If any Lender shall fail to notify the Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 20 days prior to such anniversary date, such Lender
shall be deemed to be a Non-Consenting Lender with respect to such request. The
Agent shall notify the Company not later than 15 days prior to the applicable
anniversary date of the decision of the Lenders regarding the Company’s request
for an extension of the Termination Date.
          (b) If all the Lenders consent in writing to any such request in
accordance with subsection (a) of this Section 2.19, the Termination Date in
effect at such time shall, effective as at the Termination Date (the “Extension
Date”), be extended for one year; provided that on each Extension Date the
applicable conditions set forth in Section 3.02 shall be satisfied. If less than
all of the Lenders consent in writing to any such request in accordance with
subsection (a) of this Section 2.19, the Termination Date in effect at such time
shall, effective as at the applicable Extension Date and subject to subsection
(d) of this Section 2.19, be extended as to those Lenders that so consented
(each a “Consenting Lender”) but shall not be extended as to any other Lender
(each a “Non-Consenting Lender”). To the extent that the Termination Date is not
extended as to any Lender pursuant to this Section 2.19 and the Commitment of
such Lender is not assumed in accordance with subsection (c) of this
Section 2.19 on or prior to the applicable Extension Date, the Commitment of
such Non-Consenting Lender shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Lender or any other Person; provided that such Non-Consenting
Lender’s rights under Sections 2.11, 2.14 and 9.04, and its obligations under
Section 9.04, shall survive the Termination Date for such Lender as to matters
occurring prior to such date. It is understood and agreed that no Lender shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.
          (c) If fewer than all of the Lenders consent to any such request
pursuant to subsection (a) of this Section 2.19, the Agent shall promptly so
notify the Consenting Lenders, and each Consenting Lender may, in its sole
discretion, give written notice to the Agent not later than 10 days prior to the
Termination Date of the amount of the Non-Consenting Lenders’ Commitments for
which it is willing to accept an assignment. If the Consenting Lenders notify
the Agent that they are willing to accept assignments of Commitments in an
aggregate amount that exceeds the amount of the Commitments of the
Non-Consenting Lenders, such Commitments shall be allocated among the Consenting
Lenders willing to accept such assignments in such amounts as are agreed between
the Company and the Agent. If after giving effect to the assignments of
Commitments described above there remains any Commitments of Non-Consenting
Lenders, the Company may arrange for one or more Consenting Lenders or other
Eligible Assignees as Assuming Lenders to assume, effective as of the Extension
Date, any Non-Consenting Lender’s Commitment and all of the obligations of such
Non-Consenting Lender under this Agreement thereafter arising, without recourse
to or warranty by, or expense to, such Non-Consenting Lender; provided,

24



--------------------------------------------------------------------------------



 



however, that the amount of the Commitment of any such Assuming Lender as a
result of such substitution shall in no event be less than $10,000,000 unless
the amount of the Commitment of such Non-Consenting Lender is less than
$10,000,000, in which case such Assuming Lender shall assume all of such lesser
amount; and provided further that:
     (i) any such Consenting Lender or Assuming Lender shall have paid to such
Non-Consenting Lender (A) the aggregate principal amount of, and any interest
accrued and unpaid to the effective date of the assignment on, the outstanding
Advances, if any, of such Non-Consenting Lender plus (B) any accrued but unpaid
facility fees owing to such Non-Consenting Lender as of the effective date of
such assignment;
     (ii) all additional costs reimbursements, expense reimbursements and
indemnities payable to such Non-Consenting Lender, and all other accrued and
unpaid amounts owing to such Non-Consenting Lender hereunder, as of the
effective date of such assignment shall have been paid to such Non-Consenting
Lender; and
     (iii) with respect to any such Assuming Lender, the applicable processing
and recordation fee required under Section 9.07(a) for such assignment shall
have been paid;
provided further that such Non-Consenting Lender’s rights under Sections 2.11,
2.14 and 9.04, and its obligations under Section 9.04, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Assuming Lender,
if any, shall have delivered to the Company and the Agent an Assumption
Agreement, duly executed by such Assuming Lender, such Non-Consenting Lender,
the Company and the Agent, (B) any such Consenting Lender shall have delivered
confirmation in writing satisfactory to the Company and the Agent as to the
increase in the amount of its Commitment and (C) each Non-Consenting Lender
being replaced pursuant to this Section 2.19 shall have delivered to the Agent
any Note or Notes held by such Non-Consenting Lender. Upon the payment or
prepayment of all amounts referred to in clauses (i), (ii) and (iii) of the
immediately preceding sentence, each such Consenting Lender or Assuming Lender,
as of the Extension Date, will be substituted for such Non-Consenting Lender
under this Agreement and shall be a Lender for all purposes of this Agreement,
without any further acknowledgment by or the consent of the other Lenders, and
the obligations of each such Non-Consenting Lender hereunder shall, by the
provisions hereof, be released and discharged.
          (d) If (after giving effect to any assignments or assumptions pursuant
to subsection (c) of this Section 2.19) Lenders having Commitments equal to at
least 50% of the Commitments in effect immediately prior to the Extension Date
consent in writing to a requested extension (whether by execution or delivery of
an Assumption Agreement or otherwise) not later than one Business Day prior to
such Extension Date, the Agent shall so notify the Company, and, subject to the
satisfaction of the applicable conditions in Section 3.02, the Termination Date
then in effect shall be extended for the additional one-year period as described
in subsection (a) of this Section 2.19, and all references in this Agreement,
and in the Notes, if any, to the “Termination Date” shall, with respect to each
Consenting Lender and each Assuming Lender for such Extension Date, refer to the
Termination Date as so extended. Promptly following each Extension Date, the
Agent shall notify the Lenders (including, without limitation, each Assuming
Lender) of the extension of the scheduled Termination Date in effect immediately
prior thereto and shall thereupon record in the Register the relevant
information with respect to each such Consenting Lender and each such Assuming
Lender.
          SECTION 2.20. Defaulting Lenders. Anything contained herein to the
contrary notwithstanding, (a) to the extent permitted by applicable law, until
such time as the Default Excess with respect to such Defaulting Lender shall
have been reduced to zero, any prepayment of the Advances shall, if the
applicable Borrower so directs at the time of making such prepayment, be applied
to the Advances of other Lenders as if such Defaulting Lender had no Advances
outstanding; (b) such Defaulting Lender’s unused Commitment shall be excluded
for purposes of calculating the facility fee payable to Lenders pursuant to
Section 2.04(a) in respect of any day during any Default Period with respect to
such Defaulting Lender; and (c) the aggregate amount of the Advances as at any
date of determination shall be calculated as if such Defaulting Lender had
funded all Defaulted Advances of such Defaulting Lender for purposes of
determining the aggregate amount of the total Commitments available to be

25



--------------------------------------------------------------------------------



 



drawn by the Borrowers. No Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this
Section 2.20, performance by any Borrower or any Lender of its obligations
hereunder shall not be excused or otherwise modified as a result of any failure
by a Defaulting Lender to fund or the operation of this Section 2.20. The rights
and remedies against a Defaulting Lender under this Section 2.20 are in addition
to other rights and remedies that the Borrowers, the Agent or any other Lender
may have against such Defaulting Lender with respect to any Defaulted Advance.
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
          SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the “Effective Date”) on which the following conditions precedent have
been satisfied:
     (a) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have requested.
     (b) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
     (c) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
     (ii) No event has occurred and is continuing that constitutes a Default.
     (d) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance reasonably satisfactory to
the Agent and (except for the Notes) in sufficient copies for each Lender:
     (i) The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.
     (ii) Certified copies of the resolutions of the Board of Directors of each
Loan Party approving this Agreement and, in the case of the Borrowers, the
Notes, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement and, in the case
of the Borrowers, the Notes.
     (iii) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign this Agreement and, in the case of the Borrowers, the
Notes, and the other documents to be delivered hereunder.
     (iv) A favorable opinion of King & Spalding LLP, special New York counsel
for the Company, Appleby, special Bermuda counsel for the Company, and in-house
counsel for Loan Parties, substantially in the form of Exhibits D-1, D-2 and D-3
hereto, respectively, and as to such other matters as any Lender through the
Agent may reasonably request.

26



--------------------------------------------------------------------------------



 



     (v) A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.
     (e) The Company shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations under, the Five Year Credit Agreement
dated as of November 3, 2004 among the Company, Cooper US, and the lenders
parties thereto, and each of the Lenders that is a party to such credit facility
hereby waives, upon execution of this Agreement, any notice required by said
Credit Agreement relating to the termination of commitments thereunder.
          SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance,
Commitment Increase and Extension Date. The obligation of each Lender to make an
Advance (other an Advance made by any Issuing Bank or any Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing, the obligation of each
Issuing Bank to issue a Letter of Credit, each Commitment Increase and each
extension of Commitments pursuant to Section 2.19 shall be subject to the
conditions precedent that the Effective Date shall have occurred and on the date
of such Borrowing, such issuance, the applicable Increase Date or the applicable
Extension Date (as the case may be) (a) the following statements shall be true
(and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, request for Commitment Increase or request for Commitment extension
and the acceptance by any Borrower of the proceeds of such Borrowing or such
issuance shall constitute a representation and warranty by such Borrower that on
the date of such Borrowing, such issuance, such Increase Date or such Extension
Date such statements are true):
     (i) the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings and issuances, the representations set forth in the
last sentence of subsection (e) thereof and in subsection (f)(i) thereof) are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing, such issuance, such Commitment Increase or such
Extension Date and to the application of the proceeds therefrom, as though made
on and as of such date, and
     (ii) no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or such Extension Date or
from the application of the proceeds therefrom, that constitutes a Default;
and (b) the Agent shall have received such other information in respect of the
Company or any of its Subsidiaries as any Lender through the Agent may
reasonably request.
          In addition to the other conditions precedent herein set forth, if any
Lender becomes, and during the period it remains, a Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless such Issuing
Bank is satisfied that any exposure that would result therefrom is eliminated or
fully covered by the Commitments of the non-Defaulting Lenders or by cash
collateralization or a combination thereof satisfactory to such Issuing Bank
          SECTION 3.03. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Company. The
Company represents and warrants as follows:

27



--------------------------------------------------------------------------------



 



     (a) Each Loan Party is a corporation or limited liability company duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
     (b) The execution, delivery and performance by each Loan Party of this
Agreement and the Notes, if any, to be delivered by it, and the consummation of
the transactions contemplated hereby, are within such Loan Party’s corporate or
limited liability company powers, have been duly authorized by all necessary
corporate or limited liability company action, and do not contravene (i) such
Loan Party’s charter, by-laws or other constating documents or (ii) law or any
agreement purporting to limit such Loan Party’s right to borrow money or
guaranty obligations (including credit agreements, indentures, guarantees and
other instruments), other than for goods and services purchased in the ordinary
course of business (which are not material in amount) binding on or affecting
such Loan Party.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by each Loan Party of this Agreement or
the Notes, if any, to be delivered by it.
     (d) This Agreement has been, and each of the Notes, if any, to be delivered
by it when delivered hereunder will have been, duly executed and delivered by
each Loan Party. This Agreement is, and each of the Notes, if any, when
delivered hereunder will be, the legal, valid and binding obligation of the
Company enforceable against each Loan Party party thereto in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or law.
     (e) The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2008, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young, independent public accountants, and
the Consolidated balance sheet of the Company and its Subsidiaries as at
March 31, 2009, and the related Consolidated statements of income and cash flows
of the Company and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer of the Company, copies of which have
been furnished to each Lender, fairly present in all material respects, subject,
in the case of said balance sheet as at March 31, 2009, and said statements of
income and cash flows for the three months then ended, to absence of year-end
notes and to normal year-end audit adjustments, the Consolidated financial
condition of the Company and its Subsidiaries as at such dates and the
Consolidated results of the operations of the Company and its Subsidiaries for
the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2008, there has
been no Material Adverse Change except for any changes or events that are
disclosed in Quarterly Reports on Form 10-Q and Current Reports on Form 8-K that
have been filed by the Company with the Securities and Exchange Commission prior
to the date hereof.
     (f) There is no pending or, to the knowledge of the Company, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Company or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement or any Note.
     (g) No Borrower is engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock. Following the application of the proceeds of each Advance, no
more than 25% of the value of the aggregate assets of each Borrower that are
subject to the restrictions of Section 5.02(a) or clause (c) of Section 5.02(b)
will consist of, or will be represented by, margin stock.

28



--------------------------------------------------------------------------------



 



     (h) No Borrower is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
     (i) Neither the Information Memorandum nor any other information, exhibit
or report furnished by or on behalf of the Company or any other Loan Party to
the Agent or any Lender in connection with the negotiation and syndication of
this Agreement or pursuant to the terms of this Agreement contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, when taken as a whole, not misleading in light
of the circumstances in which such statements were made.
     (j) The Company and each Consolidated Subsidiary have filed all tax returns
which were required to be filed except where failure to do so could not
reasonably be expected to have a Material Adverse Effect, and paid all taxes
shown thereon to be due, including interest and penalties, or are contesting
same in good faith and by proper proceedings and have provided adequate reserves
for payment thereof.
     (k) The Company and its Subsidiaries had good title to their respective
properties and assets, free and clear of all mortgages and encumbrances, except
such as are permitted by Section 5.02(a) and except covenants, restrictions,
rights, easements and minor irregularities in title which do not interfere with
the occupation, use and enjoyment by the Company or such Subsidiaries of such
properties and assets in the normal course of business as presently conducted or
do not materially impair the value thereof for such business.
     (l) The Company and Cooper US has each met their minimum funding
requirements under ERISA with respect to all of their Plans and have not
incurred any material liabilities to the PBGC under ERISA in connection with any
such Plan.
ARTICLE V
COVENANTS OF THE COMPANY
          SECTION 5.01. Affirmative Covenants. So long as any Advance shall
remain unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Company nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
     (c) Maintenance of Insurance. Maintain, and cause each of its Significant
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Company or such Significant Subsidiary
operates; provided, however, that the Company and its Significant Subsidiaries
may self-insure to the same extent as other companies engaged in similar
businesses and owning similar properties in the same general areas in

29



--------------------------------------------------------------------------------



 



which the Company or such Significant Subsidiary operates and to the extent
consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Company and its Subsidiaries may consummate any merger, consolidation,
reorganization, reincorporation, conveyance, transfer, lease or other
disposition permitted under Section 5.02(b) and provided further that neither
the Company nor any of its Subsidiaries shall be required to preserve any right
or franchise if the preservation thereof is no longer desirable in the conduct
of the business of the Company or such Subsidiary, as the case may be, and the
loss thereof is not disadvantageous in any material respect to the Company, such
Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time during customary business
hours and upon reasonable prior notice and from time to time, permit the Agent
or any of the Lenders or any agents or representatives thereof, to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of, the Company and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Company and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants; provided, that so long as no Event of Default is continuing, such
visits shall be limited to two times per fiscal year.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Significant Subsidiaries to maintain and preserve, all of its properties
that are useful and necessary in the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
     (h) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (other than any Affiliate that is a Loan
Party) on terms that are fair and reasonable and no less favorable to the
Company or such Subsidiary than it would obtain in a comparable arm’s-length
transaction with a Person not an Affiliate; provided that the foregoing shall
not prohibit transactions between or among the Company and any of its
Subsidiaries that does not involve any other Affiliate.
     (i) Reporting Requirements. Furnish to the Lenders:
     (i) as soon as available and in any event within five days after such
statements are due to be filed with the Securities and Exchange Commission for
each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to absence
of year-end notes and to normal year-end audit adjustments) by the chief
financial officer or treasurer of the Company as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer or treasurer of the Company as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03, provided that in the
event of any change in generally accepted accounting principles used in the
preparation of such financial statements, the Company shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP;

30



--------------------------------------------------------------------------------



 



     (ii) as soon as available and in any event within five days after such
statements are due to be filed with the Securities and Exchange Commission for
each fiscal year of the Company, a copy of the annual audit report for such year
for the Company and its Subsidiaries, containing the Consolidated balance sheet
of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion of the
Company’s independent public accountants, which opinion shall not be subject to
(a) any “going concern” or like qualification or exception or (b) any
qualification or exception as to the scope of the related audit, and
certificates of the chief financial officer or treasurer of the Company as to
compliance with the terms of this Agreement and setting forth in reasonable
detail the calculations necessary to demonstrate compliance with Section 5.03,
provided that in the event of any change in generally accepted accounting
principles used in the preparation of such financial statements, the Company
shall also provide, if necessary for the determination of compliance with
Section 5.03, a statement of reconciliation conforming such financial statements
to GAAP;
     (iii) as soon as possible and in any event within five days after becoming
aware of the occurrence of each Default continuing on the date of such
statement, a statement of the chief financial officer or treasurer of the
Company setting forth details of such Default and the action that the Company
has taken and proposes to take with respect thereto;
     (iv) promptly after the sending or filing thereof, copies of all financial
statements, reports and proxy statements that the Company sends to any of its
securityholders, and copies of all reports and registration statements that the
Company or any Subsidiary files with the Securities and Exchange Commission;
     (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
     (vi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
          The financial statements and reports described in paragraphs (i),
(ii), (iv) and (v) of this Section 5.01(h) will be deemed to have been delivered
hereunder if posted on the Company’s website at www.cooperindustries.com or
publicly available on the Securities and Exchange Commission’s EDGAR Database no
later than the date specified for delivery of same in paragraphs (i), (ii),
(iv) and (v) of this Section 5.01(h), as applicable.
          SECTION 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will not:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
     (i) Permitted Liens,
     (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property or equipment, or Liens existing on such property or equipment at the
time of its acquisition (other than any such Liens created in contemplation of
such acquisition that were not incurred to finance the acquisition of such
property) or extensions, renewals or replacements of any of the foregoing for
the same or a lesser amount, provided, however, that no

31



--------------------------------------------------------------------------------



 



such Lien shall extend to or cover any properties of any character other than
the real property or equipment being acquired, and no such extension, renewal or
replacement shall extend to or cover any properties not theretofore subject to
the Lien being extended, renewed or replaced,
     (iii) the Liens securing Debt and obligations in respect of Hedge
Agreements existing on the Effective Date, which Liens in principal amount (or,
in the case of any Hedge Agreement, Agreement Value) in excess of $10,000,000
are described on Schedule 5.02(a) hereto,
     (iv) Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary of the Company or
becomes a Subsidiary of the Company; provided that such Liens were not created
in contemplation of such merger, consolidation or acquisition and do not extend
to any assets other than those of the Person so merged into or consolidated with
the Company or such Subsidiary or acquired by the Company or such Subsidiary,
     (v) other Liens securing Debt and obligations in respect of Hedge
Agreements in an aggregate principal amount (and, in the case of any Hedge
Agreement, Agreement Value) not to exceed $250,000,000 at any time outstanding,
     (vi) Liens securing Debt incurred solely for the purpose of financing the
acquisition of all or substantially all of the assets or stock of another
Person; provided that on a pro forma basis after giving effect to any such
acquisition, the Company shall be in compliance with the covenants set forth in
Section 5.03; provided, further that no such Lien shall extend to or cover
properties other than the assets or stock (as applicable) being acquired in
connection with such acquisition,
     (vii) Liens incurred in connection with sales of accounts receivable to
factors or other third parties in the ordinary course of business for purposes
of collection,
     (viii) Liens in favor of the United States of America or any state thereof
or any department, agency, instrumentality or political subdivision of any such
jurisdiction to secure partial, progress, advance or other payments pursuant to
any contract or statute, or to secure any Debt payable to the foregoing incurred
for the purpose of financing or refinancing all or any part of the purchase
price or cost of constructing or improving the property subject to such
interests, including without limitation interests to secure Debt in respect of
any pollution control, industrial revenue bond or similar type of financing, and
     (ix) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt and obligations in respect of
Hedge Agreements, as applicable, secured thereby.
     (b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or a substantial part of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that (a) any Subsidiary of the Company may merge into, consolidate with
or dispose of assets to the Company or any other Subsidiary of the Company;
provided that if a Loan Party disposes of substantially all of its assets to a
Subsidiary that is not a Loan Party, the Subsidiary that is the transferee of
such assets shall expressly assume the obligations of the Loan Party hereunder,
(b) the Company may merge with any other Person so long as the Company is the
surviving Person, (c) the Company or any Subsidiary may sell, lease, transfer or
otherwise dispose of assets in a transaction (including a transfer of assets
through a merger or consolidation) with any other Person that is not a
Subsidiary, if the assets so disposed contributed less than 15% of Operating
Earnings for the fiscal year then most recently ended, (d) a Person that is not
a Subsidiary may be merged into or consolidated with the Company or any
Subsidiary and (e) the Company

32



--------------------------------------------------------------------------------



 



may consummate the Irish Reorganization so long as the entity remaining as a
result of the Irish Reorganization expressly assumes all obligations of the
Company under this Agreement pursuant to an assignment and assumption agreement
in form and substance reasonably satisfactory to the Agent, and in connection
therewith shall deliver to the Agent such legal opinions, certificates and other
documents as the Agent may reasonably request (and the Agent shall promptly
distribute such opinions, certificates and documents to the Lenders); provided,
in each case, that no Default shall have occurred and be continuing at the time
of such proposed transaction or would result therefrom.
     (c) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries, taken as a whole, to make, any material change in the nature of
its businesses as carried on at the date hereof.
          SECTION 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Company will as of the last day of each fiscal quarter
of the Company:
     (a) Total Capitalization. Maintain a ratio of Consolidated Debt to the sum
of Consolidated Debt plus Consolidated net worth of not greater than 0.60 :
1.00.
     (b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA of the
Company and its Subsidiaries to interest payable on, and amortization of debt
discount in respect of, all Debt of the Company and its Subsidiaries for or
during each period of four consecutive fiscal quarters of the Company ending on
such date of not less than 3.00 : 1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01. Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect when made or deemed made; or
     (c) (i) The Company shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (with respect to maintenance of
existence), (h) or (i)(iii), 5.02 or 5.03 or (ii) any Loan Party shall fail to
perform or observe any other term, covenant or agreement contained in this
Agreement on its part to be performed or observed if such failure shall remain
unremedied for 30 days after written notice thereof shall have been given to the
Company by the Agent or any Lender; or
     (d) The Company or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt or any obligation in respect of any Hedge
Agreement that is outstanding in a principal amount (or, in the case of any
Hedge Agreement, an Agreement Value) of at least $50,000,000 in the aggregate
(but excluding Debt outstanding hereunder) of the Company or such Subsidiary (as
the case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument

33



--------------------------------------------------------------------------------



 



relating to such Debt or obligation in respect of such Hedge Agreement; or any
other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt or obligation in respect of such Hedge
Agreement and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt or obligation in respect of
such Hedge Agreement; or any such Debt or obligation in respect of such Hedge
Agreement shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or redemption,
or any prepayment or redemption from the proceeds of equity or debt issuances,
condemnation and similar awards. insurance proceeds or from cash flow),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt or obligation in respect of such Hedge Agreement shall be required to be
made, in each case prior to the stated maturity thereof; or
     (e) Any Loan Party or any Significant Subsidiary shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against any Loan Party or
any Significant Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or any Loan Party or
any Significant Subsidiary shall take any corporate action to authorize any of
the actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
in the aggregate shall be rendered against the Company or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 40% or more of the combined
voting power of all Voting Stock of the Company, other than pursuant to the
Irish Reorganization; or (ii) during any period of up to 24 consecutive months,
commencing after the date of this Agreement, individuals who at the beginning of
such 24-month period were directors of the Company shall cease for any reason
(other than due to death, retirement or disability) to constitute a majority of
the board of directors of the Company (except to the extent that individuals who
at the beginning of such 24-month period were replaced by individuals
(x) elected by 66-2/3% of the remaining members of the board of directors of the
Company or (y) nominated for election by a majority of the remaining members of
the board of directors of the Company and thereafter elected as directors by the
shareholders of the Company; or (iii) except pursuant to a transaction that is
permitted by clause (a) of Section 5.02(b), Cooper US shall for any reason cease
to be a wholly owned Subsidiary of the Company; or
     (i) (i) The occurrence of any ERISA Event, (ii) the partial or complete
withdrawal of Cooper US or any of its ERISA Affiliates from a Multiemployer
Plan, or (iii) the reorganization or termination of a Multiemployer Plan, which
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect.

34



--------------------------------------------------------------------------------



 



     (j) any provision of Article VII shall for any reason cease to be valid and
binding on or enforceable against any Loan Party, or any Loan Party shall so
state in writing;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, declare the
obligation of each Lender to make Advances (other than Advances to be made by an
Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing Banks
to issue Letters of Credit to be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Borrowers, declare the Advances, all interest
thereon and all other amounts payable under this Agreement to be forthwith due
and payable, whereupon the Advances, all such interest and all such amounts
shall become and be forthwith due and payable, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Borrower; provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, (A) the obligation of each Lender to make Advances (other than
Advances to be made by an Issuing Bank or a Lender pursuant to Section 2.03(c))
and of the Issuing Banks to issue Letters of Credit shall automatically be
terminated and (B) the Advances, all such interest and all such amounts shall
automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
          SECTION 6.02. Actions in Respect of the Letters of Credit upon
Default. If any Event of Default shall have occurred and be continuing, the
Agent may with the consent, or shall at the request, of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrowers to, and forthwith upon
such demand the Borrowers will, (a) pay to the Agent on behalf of the Lenders in
same day funds at the Agent’s office designated in such demand, for deposit in
the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Required Lenders and not more disadvantageous to the Borrowers
than clause (a); provided, however, that in the event of an actual or deemed
entry of an order for relief with respect to any Borrower under the Federal
Bankruptcy Code, an amount equal to the aggregate Available Amount of all
outstanding Letters of Credit shall be immediately due and payable to the Agent
for the account of the Lenders without notice to or demand upon the Borrowers,
which are expressly waived by each Borrower, to be held in the L/C Cash
Collateral Account. If at any time an Event of Default is continuing the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Lenders or that
the total amount of such funds is less than the aggregate Available Amount of
all Letters of Credit, the Borrowers will, forthwith upon demand by the Agent,
pay to the Agent, as additional funds to be deposited and held in the L/C Cash
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the
L/C Cash Collateral Account that the Agent determines to be free and clear of
any such right and claim. Upon the drawing of any Letter of Credit, to the
extent funds are on deposit in the L/C Cash Collateral Account, such funds shall
be applied to reimburse the Issuing Banks to the extent permitted by applicable
law. After all such Letters of Credit shall have expired or been fully drawn
upon and all other obligations of the Borrowers hereunder and under the Notes
shall have been paid in full or if no Event of Default is continuing at any
time, the balance, if any, in such L/C Cash Collateral Account shall be returned
to the Borrowers.
ARTICLE VII
GUARANTY
          SECTION 7.01. Unconditional Guaranty; Limitation of Liability.
(a) Each Loan Party hereby absolutely, unconditionally and irrevocably jointly
and severally guarantees (as primary obligor and not merely as surety) the
punctual payment when due, whether at scheduled maturity or on any date of a
required prepayment or by acceleration, demand or otherwise, of all payment
obligations of each Borrower (or, in the case of a Loan Party that is a
Borrower, each other Borrower) now or hereafter existing under or in respect of
this Agreement and the Notes (including, without limitation, any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, costs, expenses or
otherwise (such obligations being the “Guaranteed Obligations”), and agrees to
pay any and all expenses (including, without limitation, fees and expenses of
counsel)

35



--------------------------------------------------------------------------------



 



incurred by the Agent or any Lender in enforcing any rights under this
Agreement. Without limiting the generality of the foregoing, each Loan Party’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any Borrower to the Agent or any Lender under
or in respect of this Agreement and the Notes but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such Borrower.
          (b) Each Subsidiary Guarantor, and by its acceptance of this Guaranty,
the Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Guaranty and the obligations of each Subsidiary Guarantor
hereunder not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty and the obligations of each Subsidiary Guarantor
hereunder. To effectuate the foregoing intention, the Agent, the Lenders and the
Loan Parties hereby irrevocably agree that the obligations of each Subsidiary
Guarantor under this Guaranty at any time shall be limited to the maximum amount
as will result in the obligations of such Subsidiary Guarantor under this
Guaranty not constituting a fraudulent transfer or conveyance.
          (c) Each Loan Party hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty or any other guaranty, such Guarantor will contribute, to
the maximum extent permitted by law, such amounts to each other Loan Party and
each other guarantor so as to maximize the aggregate amount paid to the Agent
and the Lenders under or in respect of this Agreement and the Notes.
          SECTION 7.02. Guaranty Absolute. (a) Each Loan Party guarantees that
the Guaranteed Obligations will be paid strictly in accordance with the terms of
this Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of each
Loan Party under or in respect of this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any Borrower under or in
respect of this Agreement and the Notes, and a separate action or actions may be
brought and prosecuted against any Loan Party to enforce this Guaranty,
irrespective of whether any action is brought against any Borrower or whether
any Borrower is joined in any such action or actions. The liability of each Loan
Party under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and the each Loan Party hereby irrevocably waives any defenses
it may now have or hereafter acquire in any way relating to, any or all of the
following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any Borrower under or in respect of this Agreement and the Notes, or any other
amendment or waiver of or any consent to departure from this Agreement or any
Note, including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Borrower or any of its
Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement and the Notes or any
other assets of any Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;

36



--------------------------------------------------------------------------------



 



     (f) any failure of the Agent or any Lender to disclose to such Loan Party
any information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any Borrower now or
hereafter known to the Agent or such Lender (such Loan Party waiving any duty on
the part of the Agent and the Lenders to disclose such information);
     (g) the failure of any other Person to execute or deliver this Guaranty or
any other guaranty or agreement or the release or reduction of liability of any
Loan Party or other guarantor or surety with respect to the Guaranteed
Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or any Lender or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
          SECTION 7.03. Waivers and Acknowledgments. (a) Each Loan Party hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
     (b) Each Loan Party hereby unconditionally and irrevocably waives any right
to revoke this Guaranty and acknowledges that this Guaranty is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) Each Loan Party hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Loan Party or other
rights of such Loan Party to proceed against any Borrower, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such Loan
Party hereunder.
     (d) Each Loan Party hereby unconditionally and irrevocably waives any duty
on the part of the Agent or any Lender to disclose to such Loan Party any
matter, fact or thing relating to the business, condition (financial or
otherwise), operations, performance, properties or prospects of any Borrower or
any of its Subsidiaries now or hereafter known by the Agent or such Lender.
     (e) Each Loan Party acknowledges that it will receive substantial direct
and indirect benefits from the financing arrangements contemplated by this
Agreement and the Notes and that the waivers set forth in Section 7.02 and this
Section 7.03 are knowingly made in contemplation of such benefits.
          SECTION 7.04. Subrogation. Each Loan Party hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against any Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of such Loan Party’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the

37



--------------------------------------------------------------------------------



 



Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been paid in full in cash, all Letters of Credit shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Loan Party in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the latest Termination Date and (c) the latest date of expiration or
termination of all Letters of Credit, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of such Loan Party and shall forthwith be paid or
delivered to the Agent in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of this Agreement and the Notes, or
to be held as collateral for any Guaranteed Obligations or other amounts payable
under this Guaranty thereafter arising. If (i) any Loan Party shall make payment
to the Agent or any Lender of all or any part of the Guaranteed Obligations,
(ii) all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been paid in full in cash, (iii) the latest Termination Date
shall have occurred and (iv) all Letters of Credit shall have expired or been
terminated, the Agent and the Lenders will, at such Loan Party’s request and
expense, execute and deliver to such Loan Party appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Loan Party of an interest in the Guaranteed
Obligations resulting from such payment made by such Loan Party pursuant to this
Guaranty.
          SECTION 7.05. Subordination. Each Loan Party hereby subordinates any
and all debts, liabilities and other obligations owed to such Loan Party by any
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default under (including the commencement and continuation of any proceeding
under any Bankruptcy Law relating to such Borrower), such Loan Party may receive
regularly scheduled payments from such Borrower on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to such Borrower), however, unless the Required Lenders
otherwise agree, such Loan Party shall not demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to such Borrower, such Loan Party agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before such Loan Party receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any Bankruptcy Law relating to such Borrower), such Loan Party shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of such Loan Party under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to such Borrower), the Agent is
authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of such Loan Party, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require such Loan Party (A) to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and (B) to
pay any amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).

38



--------------------------------------------------------------------------------



 



          SECTION 7.06. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and a guaranty of payment (not merely of collection) and
shall (a) remain in full force and effect until the latest of (i) the
irrevocable payment in full in cash of the Guaranteed Obligations and all other
amounts payable under this Guaranty, (ii) the latest Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Loan Party, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Agent and the Lenders and their
successors, transferees and assigns. Upon the sale, transfer or other
disposition of a Subsidiary Guarantor or all or substantially all of the assets
of any Subsidiary Guarantor to the extent permitted in accordance with the terms
hereof or upon such Guarantor otherwise ceasing to be a Subsidiary of the
Company organized under the laws of a state of the United States of America
without violation of the terms of this Agreement, such Subsidiary Guarantor
shall be automatically released from this Guaranty. Without limiting the
generality of clause (c) of the immediately preceding sentence, the Agent or any
Lender may assign or otherwise transfer all or any portion of its rights and
obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Agent or such Lender
herein or otherwise, in each case as and to the extent provided in Section 9.07.
ARTICLE VIII
THE AGENT
          SECTION 8.01. Authorization and Authority. Each Lender hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
under the Notes and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent
and the Lenders, and neither the Company nor any other Loan Party shall have
rights as a third party beneficiary of any of such provisions.
          SECTION 8.02. Agent Individually. (a) The Person serving as the Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Company or any Subsidiary or other Affiliate thereof as if such Person were not
the Agent hereunder and without any duty to account therefor to the Lenders.
          (b) Each Lender understands that the Person serving as Agent, acting
in its individual capacity, and its Affiliates (collectively, the “Agent’s
Group”) are engaged in a wide range of financial services and businesses
(including investment management, financing, securities trading, corporate and
investment banking and research) (such services and businesses are collectively
referred to in this Section 8.02 as “Activities”) and may engage in the
Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agent’s Group may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for its own account or on behalf of others (including the
Loan Parties and their Affiliates and including holding, for its own account or
on behalf of others, equity, debt and similar positions in any Loan Party or
their respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective obligations hereunder) which information may not be available to any
of the Lenders that are not members of the Agent’s Group. None of the Agent nor
any member of the Agent’s Group shall have any duty to disclose to any Lender or
use on behalf of the Lenders, and shall not be liable for the failure to so
disclose or use, any information whatsoever about or derived from the Activities
or otherwise (including any information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of any
Loan Party or any Affiliate thereof) or to account for any revenue or profits
obtained in connection with the Activities, except that the Agent shall deliver
or otherwise make available to each Lender such documents as are expressly
required by this Agreement to be transmitted by the Agent to the Lenders.

39



--------------------------------------------------------------------------------



 



          (c) Each Lender further understands that there may be situations where
members of the Agent’s Group or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder). Each
Lender agrees that no member of the Agent’s Group is or shall be required to
restrict its activities as a result of the Person serving as Agent being a
member of the Agent’s Group, and that each member of the Agent’s Group may
undertake any Activities without further consultation with or notification to
any Lender. None of (i) this Agreement, (ii) the receipt by the Agent’s Group of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective obligations hereunder and under the Notes) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.
          SECTION 8.03. Duties of Agent; Exculpatory Provisions. (a) The Agent’s
duties hereunder are solely ministerial and administrative in nature and the
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, the Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein), provided that the Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose the Agent or any of its Affiliates to liability or that is contrary to
this Agreement or applicable law.
          (b) The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.
          (c) Neither the Agent nor any member of the Agent’s Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement or the Information Memorandum, (ii) the contents
of any certificate, report or other document delivered hereunder or thereunder
or in connection herewith or therewith or the adequacy, accuracy and/or
completeness of the information contained therein, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document or the perfection or priority of any Lien or
security interest created or purported to be created hereby or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than (but subject to the foregoing clause (ii)) to confirm receipt of
items expressly required to be delivered to the Agent.
          (d) Nothing in this Agreement shall require the Agent or any of its
Related Parties to carry out any “know your customer” or other checks in
relation to any person on behalf of any Lender and each Lender confirms to the
Agent that it is solely responsible for any such checks it is required to carry
out and that it may not rely on any statement in relation to such checks made by
the Agent or any of its Related Parties.
          SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Advance or the issuance of such Letter
of Credit, and in the case of a Borrowing, such

40



--------------------------------------------------------------------------------



 



Lender shall not have made available to the Agent such Lender’s ratable portion
of such Borrowing. The Agent may consult with legal counsel (who may be counsel
for the Company or any other Loan Party), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
          SECTION 8.05. Delegation of Duties. The Agent may perform any and all
of its duties and exercise its rights and powers hereunder by or through any one
or more sub-agents appointed by the Agent. The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Agent and each such sub-agent shall be entitled to the benefits
of all provisions of this Article VIII and Section 9.04 (as though such
sub-agents were the “Agent”) as if set forth in full herein with respect
thereto.
          SECTION 8.06. Resignation of Agent. (a) The Agent may at any time give
notice of its resignation to the Lenders and the Company. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank with an
office in New York, New York. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (such 30-day period,
the “Lender Appointment Period”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth above.
In addition and without any obligation on the part of the retiring Agent to
appoint, on behalf of the Lenders, a successor Agent, the retiring Agent may at
any time upon or after the end of the Lender Appointment Period notify the
Company and the Lenders that no qualifying Person has accepted appointment as
successor Agent and the effective date of such retiring Agent’s resignation.
Upon the resignation effective date established in such notice and regardless of
whether a successor Agent has been appointed and accepted such appointment, the
retiring Agent’s resignation shall nonetheless become effective and (i) the
retiring Agent shall be discharged from its duties and obligations as Agent
hereunder and (ii) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties as Agent of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations as Agent hereunder (if not already discharged
therefrom as provided above in this paragraph). The fees payable by the Company
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Company and such successor. After the
retiring Agent’s resignation hereunder, the provisions of this Article and
Section 9.04 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Company and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
issuance or extension is to occur on or after the effective date of such
resignation. Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank and (ii) the
retiring Issuing Bank shall be discharged from all of their respective duties
and obligations hereunder.
          SECTION 8.07. Non-Reliance on Agent and Other Lenders. (a) Each Lender
confirms to the Agent, each other Lender and each of their respective Related
Parties that it (i) possesses (individually or through its Related Parties) such
knowledge and experience in financial and business matters that it is capable,
without reliance on the Agent, any other Lender or any of their respective
Related Parties, of evaluating the merits and risks (including tax, legal,
regulatory, credit, accounting and other financial matters) of (x) entering into
this Agreement, (y) making Advances and other extensions of credit hereunder and
(z) in taking or not taking actions hereunder and thereunder, (ii) is
financially able to bear such risks and (iii) has determined that entering into
this Agreement and making Advances and other extensions of credit hereunder is
suitable and appropriate for it.
          (b) Each Lender acknowledges that (i) it is solely responsible for
making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement, (ii) that it

41



--------------------------------------------------------------------------------



 



has, independently and without reliance upon the Agent, any other Lender or any
of their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
     (i) the financial condition, status and capitalization of the Company and
each other Loan Party;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with this Agreement;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of an Advance, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement, the transactions contemplated hereby and thereby or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with this Agreement.
          SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement, except in its capacity, as applicable,
as the Agent or as a Lender hereunder.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following: (a) waive any of
the conditions specified in Section 3.01, (b) increase the Commitments of the
Lenders other than in accordance with Section 2.18, (c) reduce the principal of,
or interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder other than in accordance
with Section 2.19, (e) change the percentage of the Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder, (f) release any Loan Party from any of its obligations under
Section 7.01 or (g) amend this Section 9.01; and provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.
          SECTION 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied or delivered or (y) as and to the extent
set forth in Section 9.02(b) and in the proviso to this Section 9.02(a), if to
the Company or any other Loan Party, at the Company’s address at 600 Travis
Street, Suite 5600, Houston, TX 77002, Attention: Treasurer; if

42



--------------------------------------------------------------------------------



 



to any Initial Lender, at its Domestic Lending Office specified opposite its
name on Schedule I hereto; if to any other Lender, at its Domestic Lending
Office specified in the Assumption Agreement or the Assignment and Acceptance
pursuant to which it became a Lender; and if to the Agent, at its address at Two
Penns Way, New Castle, Delaware 19720, Attention: Bank Loan Syndications
Department; or, as to the Company or the Agent, at such other address as shall
be designated by such party in a written notice to the other parties and, as to
each other party, at such other address as shall be designated by such party in
a written notice to the Company and the Agent, provided that materials required
to be delivered pursuant to Section 5.01(i)(i), (ii) or (iv) shall be delivered
to the Agent as specified in Section 9.02(b) or as otherwise specified to any
Borrower by the Agent. All such notices and communications shall, when mailed,
telecopied or e-mailed, be effective when deposited in the mails, telecopied or
confirmed by e-mail, respectively, except that notices and communications to the
Agent pursuant to Article II, III or VIII shall not be effective until received
by the Agent. Delivery by telecopier of an executed counterpart of any amendment
or waiver of any provision of this Agreement or the Notes or of any Exhibit
hereto to be executed and delivered hereunder shall be effective as delivery of
a manually executed counterpart thereof.
          (b) So long as Citibank or any of its Affiliates is the Agent,
materials required to be delivered pursuant to Section 5.01(i)(i), (ii) and
(iv) shall be delivered to the Agent in an electronic medium in a format
acceptable to the Agent and the Lenders by e-mail at
oploanswebadmin@citigroup.com. The Company agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the “Platform”). The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Agent or any of its Affiliates in connection with
the Platform.
          (c) Each Lender agrees that notice to it (as provided in the next
sentence) (a “Notice”) specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement if received
during the recipient’s normal business hours; provided that if requested by any
Lender the Agent shall deliver a copy of the Communications to such Lender by
email or telecopier. Each Lender agrees (i) to notify the Agent in writing of
such Lender’s e-mail address to which a Notice may be sent by electronic
transmission (including by electronic communication) on or before the date such
Lender becomes a party to this Agreement (and from time to time thereafter to
ensure that the Agent has on record an effective e-mail address for such Lender)
and (ii) that any Notice may be sent to such e-mail address.
          SECTION 9.03. No Waiver; Remedies. No failure on the part of any
Lender or the Agent to exercise, and no delay in exercising, any right hereunder
or under any Note shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
          SECTION 9.04. Costs and Expenses. (a) Cooper US agrees to pay on
demand all reasonable costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer and
duplication expenses and (B) the reasonable fees and expenses of counsel for the
Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. Cooper US further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 9.04(a).

43



--------------------------------------------------------------------------------



 



          (b) Cooper US agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or Letters of Credit or (ii) the actual or alleged presence of
Hazardous Materials on any property of the Company or any of its Subsidiaries or
any Environmental Action relating in any way to the Company or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct. In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Company, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. Each Loan Party agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by any Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.05(b), 2.08, 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Advance upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.07 as a result of a
demand by the Company pursuant to Section 9.07(a) or (ii) as a result of a
payment or Conversion pursuant to Section 2.08, 2.10 or 2.12, such Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it reasonably
incurs as a result of such payment or Conversion, including, without limitation,
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
any Lender to fund or maintain such Advance.
          (d) Without prejudice to the survival of any other agreement of the
Borrowers hereunder, the agreements and obligations of the Borrowers contained
in Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
          (e) Reimbursement by Lenders. Each Lender severally agrees to
indemnify the Agent and each Issuing Bank (in each case, to the extent not
promptly reimbursed by the Borrowers and without limiting their obligation to do
so) from and against such Lender’s ratable share of any and all losses, claims,
damages, liabilities, obligations, penalties, actions, judgments, suits, costs,
disbursements and expenses, joint or several, of any kind or nature (including
the reasonable fees, charges and disbursements of any advisor or counsel for
such Person) that may be imposed on, incurred by, or asserted against the Agent
or any Issuing Bank, as the case may be, in any way relating to or arising out
of this Agreement or any action taken or omitted by the Agent or any Issuing
Bank hereunder; provided, however, that no Lender shall be liable for any
portion of such losses, claims, damages, liabilities, obligations, penalties,
actions, judgments, suits, costs, disbursements or expenses resulting from the
Agent’s or such Issuing Bank’s gross negligence or willful misconduct as found
in a final, non-appealable judgment by a court of competent jurisdiction.
Without limitation of the foregoing, each Lender agrees to reimburse the Agent
and each Issuing Bank for its ratable share of any costs and expenses
(including, without limitation, reasonable fees and expenses of counsel) payable
by the Company under Section 9.04(a), to the extent that the Agent or such
Issuing Bank is not promptly reimbursed for such costs and expenses by the
Borrowers.
          SECTION 9.05. Right of Set-off. Upon either (a) the occurrence and
during the continuance of any Event of Default under Section 6.01(a) or 6.01(e)
or (b) (i) the occurrence and during the continuance of any other Event of
Default and (ii) the making of the request or the granting of the consent
specified by Section 6.01 to

44



--------------------------------------------------------------------------------



 



authorize the Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of the Company or any other Loan Party against any and all of the obligations of
the Company or any Borrower now or hereafter existing under this Agreement and
the Note held by such Lender, whether or not such Lender shall have made any
demand under this Agreement or such Note and although such obligations may be
unmatured. Each Lender agrees promptly to notify the Company or the applicable
Loan Party after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender and its Affiliates may have.
          SECTION 9.06. Binding Effect. This Agreement shall become effective
(other than Section 2.01, which shall only become effective upon satisfaction of
the conditions precedent set forth in Section 3.01) when it shall have been
executed by the Company, each other Loan Party and the Agent and when the Agent
shall have been notified by each Initial Lender that such Initial Lender has
executed it and thereafter shall be binding upon and inure to the benefit of the
Company, each other Loan Party, the Agent and each Lender and their respective
successors and assigns, except that neither the Company nor any other Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders, except that upon the
consummation of the Irish Reorganization, the Company shall assign its rights
and obligations hereunder to Cooper Industries, plc, a company incorporated
under the laws of Ireland, pursuant to an assignment and assumption agreement in
form and substance reasonably satisfactory to the Agent, and in connection
therewith shall deliver to the Agent such legal opinions, certificates and other
documents as the Agent may reasonably request (and the Agent shall promptly
distribute such opinions, certificates and documents to the Lenders).
          SECTION 9.07. Assignments and Participations. (a) Each Lender may, and
if demanded by the Company (so long as no Default shall have occurred and be
continuing and following a demand by such Lender pursuant to Section 2.11 or
2.14 or upon such Lender becoming a Defaulting Lender) upon at least five
Business Days’ notice to such Lender and the Agent, will assign to one or more
Persons consented to by the Issuing Bank (which consent shall not be
unreasonably withheld or delayed) all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment, its Unissued Letter of Credit Commitment, the
Advances owing to it, its participations in Letters of Credit and the Note or
Notes held by it); provided, however, that (i) each such assignment shall be of
a constant, and not a varying, percentage of all rights and obligations under
this Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender (or an Affiliate of a Lender)
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (y) the Unissued Letter of Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, in each case, unless the Company and the Agent otherwise agree,
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Company pursuant to this
Section 9.07(a) shall be arranged by the Company after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 9.07(a) unless and until such Lender shall have received one or more
payments from either the Borrowers or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount and all other amounts payable to such
Lender under this Agreement, and (vi) the parties to each such assignment shall
execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment, provided, however, that in the case of each assignment
made as a result of a demand by the Company, such recordation fee shall be
payable by the Company except that no such recordation fee shall be payable in
the

45



--------------------------------------------------------------------------------



 



case of an assignment made at the request of the Company to an Eligible Assignee
that is an existing Lender. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than its rights under
Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to an
event arising prior to such assignment) and be released from its obligations
(other than its obligations under Section 9.04(e) to the extent any claim
thereunder relates to an event arising prior to such assignment) under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).
          (b) By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows: (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Loan Party or the
performance or observance by the Company or any other Loan Party of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
          (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
          (d) The Agent shall maintain at its address referred to in
Section 9.02 a copy of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of, and principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrowers, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
          (e) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrowers, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations

46



--------------------------------------------------------------------------------



 



under this Agreement and (v) no participant under any such participation shall
have any right to approve any amendment or waiver of any provision of this
Agreement or any Note, or any consent to any departure by the Company or any
other Loan Party therefrom, except to the extent that such amendment, waiver or
consent would reduce the principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.
          (f) Any Lender may, in connection with any assignment or participation
or proposed assignment or participation pursuant to this Section 9.07, disclose
to the assignee or participant or proposed assignee or participant, any
information relating to the Company furnished to such Lender by or on behalf of
the Company; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Information relating to the Company received by it from
such Lender on terms no less restrictive than those set forth in Section 9.08.
          (g) Notwithstanding any other provision set forth in this Agreement,
any Lender may at any time create a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including,
without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank in accordance with Regulation A of the Board of Governors of the
Federal Reserve System, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that, no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender party
hereto.
          (h) Any Lender may, with notice to the Agent and the Company, fulfill
its Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of any Borrower (and such Lender shall, to the extent of Advances made
to and participations in Letters of Credit issued for the account of such
Borrower, be deemed for all purposes hereof to have pro tanto assigned such
Advances and participations to such Affiliate in compliance with the provisions
of this Section 9.07.
          SECTION 9.08. Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Affiliates (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any Note or any action or proceeding relating to
this Agreement or any Note or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective party (or its managers,
administrators, trustees, partners, directors, officers, employees, agents,
advisors and other representatives) to any swap, derivative or other transaction
under which payments are to be made by reference to the Company and its
obligations, this Agreement or payments hereunder, (iii) any rating agency, or
(iv) the CUSIP Service Bureau or any similar organization, (g) with the consent
of the Company or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Agent, any Lender, the Issuing Bank or any of their respective
Affiliates on a nonconfidential basis from a source other than the Company.
          For purposes of this Section, “Information” means all information
received from the Company or any of its Subsidiaries relating to the Company or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Agent, any Lender or the Issuing Bank
on a nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same

47



--------------------------------------------------------------------------------



 



degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
          SECTION 9.09. Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.
          SECTION 9.10. Execution in Counterparts. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
          SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase Dollars with
such other currency at Citibank’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
          (b) The obligation of any Borrower in respect of any sum due from it
in any currency (the “Primary Currency”) to any Lender or the Agent hereunder
shall, notwithstanding any judgment in any other currency, be discharged only to
the extent that on the Business Day following receipt by such Lender or the
Agent (as the case may be), of any sum adjudged to be so due in such other
currency, such Lender or the Agent (as the case may be) may in accordance with
normal banking procedures purchase the applicable Primary Currency with such
other currency; if the amount of the applicable Primary Currency so purchased is
less than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent (as the
case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Borrower such excess.
          SECTION 9.12. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Loan Party hereby agrees that service of process in
any such action or proceeding brought in the any such New York State court or in
such federal court may be made upon the Company and each other Loan Party hereby
irrevocably appoints the Company its authorized agent to accept such service of
process, and agrees that the failure of the Company to give any notice of any
such service shall not impair or affect the validity of such service or of any
judgment rendered in any action or proceeding based thereon. The Company and
each other Loan Party hereby further irrevocably consent to the service of
process in any action or proceeding in such courts by the mailing thereof by any
parties hereto by registered or certified mail, postage prepaid, to the Company
at its address specified pursuant to Section 9.02. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction. To
the extent that any Loan Party has or hereafter may acquire any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to itself or its property, each Loan Party hereby
irrevocably waives such immunity in respect of its obligations under this
Agreement.
          (b) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal

48



--------------------------------------------------------------------------------



 



court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
          SECTION 9.13. No Liability of the Issuing Banks. The Borrowers assume
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither an
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
applicable Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to such Borrower, to the extent of any direct, but
not consequential, damages suffered by such Borrower that such Borrower proves
were caused by such Issuing Bank’s willful misconduct or gross negligence when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. In furtherance and not in limitation of
the foregoing, such Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary; provided that nothing herein shall be
deemed to excuse such Issuing Bank if it acts with gross negligence or willful
misconduct in accepting such documents.
          SECTION 9.14. Patriot Act Notice. Each Lender and the Agent (for
itself and not on behalf of any Lender) hereby notifies each Borrower that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Agent, as applicable, to identify each Borrower in
accordance with the Patriot Act. Each Borrower shall provide such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act.
          SECTION 9.15. Power of Attorney. Each Subsidiary of the Company may
from time to time authorize and appoint the Company as its attorney-in-fact to
execute and deliver (a) any amendment, waiver or consent in accordance with
Section 9.01 on behalf of and in the name of such Subsidiary and (b) any notice
or other communication hereunder, on behalf of and in the name of such
Subsidiary. Such authorization shall become effective as of the date on which
such Subsidiary delivers to the Agent a power of attorney enforceable under
applicable law and any additional information to the Agent as necessary to make
such power of attorney the legal, valid and binding obligation of such
Subsidiary.
          SECTION 9.16. No Fiduciary Duty . The Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Borrowers, their
stockholders and/or their affiliates. Each Borrower agrees that nothing in the
Agreement or the related documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and the Borrowers, their stockholders or
their affiliates, on the other. The Loan Parties acknowledge and agree that
(i) the transactions contemplated by the Agreement and the related documents
(including the exercise of rights and remedies hereunder and thereunder) are
arm’s-length commercial transactions between the Lenders, on the one hand, and
the Borrowers, on the other, and (ii) in connection therewith and with the
process leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of the Borrowers, their stockholders or their affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise the
Borrowers, their stockholders or their affiliates on other matters) or any other
obligation to the Borrowers except the obligations expressly set forth in the
Agreement and the related Documents and (y) each Lender is acting solely as
principal and not as the agent or fiduciary of the Borrowers, their management,
stockholders, creditors or any other Person. Each Borrower acknowledges and
agrees that such Borrower has consulted its own legal and financial advisors to
the extent it deemed appropriate and that it is responsible for making its own
independent judgment with respect to such transactions and the process leading
thereto. Each Borrower agrees that it will not claim that any Lender has

49



--------------------------------------------------------------------------------



 



rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to such Borrower, in connection with such transaction or the
process leading thereto.

50



--------------------------------------------------------------------------------



 



          SECTION 9.17. Waiver of Jury Trial. Each of the Company, the other
Loan Parties, the Agent and the Lenders hereby irrevocably waives all right to
trial by jury in any action, proceeding or counterclaim (whether based on
contract, tort or otherwise) arising out of or relating to this Agreement or the
Notes or the actions of the Agent or any Lender in the negotiation,
administration, performance or enforcement thereof.
          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            COOPER INDUSTRIES, LTD.
      By   /s/ Terry A. Klebe         Senior Vice President and        Chief
Financial Officer        COOPER US INC.
      By   /s/ Terry A. Klebe         Senior Vice President and        Chief
Financial Officer            By   /s/ Tyler W. Johnson         Vice President
and Treasurer              COOPER INDUSTRIES, LLC,
     as Subsidiary Guarantor
      By   /s/ Terry A. Klebe         President            By   /s/ Tyler W.
Johnson         Treasurer              COOPER B-LINE INC.,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President            By   /s/ Tyler
W. Johnson         Treasurer           

 



--------------------------------------------------------------------------------



 



         

            COOPER BUSSMAN, LLC,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President            By   /s/ Tyler
W. Johnson         Treasurer              COOPER CROUSE-HINDS, LLC,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President              By   /s/
Tyler W. Johnson         Treasurer              COOPER LIGHTING, LLC,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President              By   /s/
Tyler W. Johnson         Treasurer              COOPER POWER SYSTEMS, LLC,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President              By   /s/
Tyler W. Johnson         Treasurer             

 



--------------------------------------------------------------------------------



 



            COOPER WIRING DEVICES, INC.,
     as Subsidiary Guarantor
      By   /s/ James T. Burrell         Vice President              By   /s/
Tyler W. Johnson         Treasurer             

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.,
     as Agent and as Lender
      By   /s/ Andrew Sidford         Vice President              PNC BANK,
NATIONAL ASSOCIATION
      By   /s/ W. J. Bowne         Managing Director              BANK OF
AMERICA, N.A.
      By   /s/ George Hlentzas         Vice President              THE ROYAL
BANK OF SCOTLAND PLC
      By   /s/ Angela Reilly         Managing Director              DEUTSCHE
BANK AG NEW YORK BRANCH
      By   /s/ Heidi Sanquist         Director            By   /s/ Ming K. Chu  
      Vice President              AUSTRALIA AND NEW ZEALAND BANKING
GROUP LIMITED
      By   /s/ John W. Wade         Deputy General Manager        Head of
Operations and Infrastructure   

                                 

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By   /s/ Nicholas A. Bell         Director              GOLDMAN SACHS BANK
USA
      By   /s/ Mark Walton         Authorized Signatory              HSBC BANK
USA, N.A.
      By   /s/ Dale T. Wilson         Senior Vice President              THE
BANK OF NEW YORK MELLON
      By   /s/ Robert Besser         Vice President   

            UBS LOAN FINANCE LLC
      By  
/s/ Irja R. Otsa
/s/ Marie Haddad
    Associate Director Associate Director         

            WELLS FARGO BANK
      By   /s/ Stephen C. Melton         Senior Vice President             

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COOPER INDUSTRIES, LTD.
FIVE YEAR CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

                          Name of Initial   Revolving Credit   Letter of Credit
  Domestic Lending   Eurodollar Lending Lender   Commitment   Commitment  
Office   Office
Australia and New Zealand Banking Group Limited
  $ 25,000,000                  
Bank of America, N.A.
  $ 33,000,000                  
The Bank of New York Mellon
  $ 25,000,000                  
Barclays Bank PLC
  $ 25,000,000                  
Citibank, N.A.
  $ 38,000,000                  
Deutsche Bank AG New York Branch
  $ 33,000,000                  
Goldman Sachs Bank USA
  $ 25,000,000                  
HSBC Bank, USA, N.A.
  $ 25,000,000                  
PNC Bank, National Association
  $ 38,000,000     $ 25,000,000          
The Royal Bank of Scotland plc
  $ 33,000,000                  
UBS Loan Finance LLC
  $ 25,000,000                  
Wells Fargo Bank
  $ 25,000,000                  
 
                       
TOTAL
  $ 350,000,000.00     $ 25,000,000          

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a) — Existing Liens
     None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A — FORM OF
PROMISSORY NOTE

      U.S.$                       Dated:                     , 200_

          FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                     corporation (the “Borrower”), HEREBY PROMISES TO PAY to the
order of                                          (the “Lender”) for the account
of its Applicable Lending Office on the Termination Date (each as defined in the
Credit Agreement referred to below) the principal sum of U.S.$[amount of the
Lender’s Commitment in figures] or, if less, the aggregate principal amount of
the Advances made by the Lender to the Borrower pursuant to the Credit Agreement
dated as of August 14, 2009 among the Borrower, [Cooper Industries, Ltd.][Cooper
US Inc.], the Subsidiary Guarantors named therein, the Lender and certain other
lenders parties thereto, and Citibank, N.A. as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
the Termination Date.
          The Borrower promises to pay interest on the unpaid principal amount
of each Advance from the date of such Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.
          Both principal and interest in respect of each Advance are payable in
lawful money of the United States of America to the Agent at its account
maintained at 388 Greenwich Street, New York, New York 10013, in same day funds.
Each Advance owing to the Lender by the Borrower pursuant to the Credit
Agreement, and all payments made on account of principal thereof, shall be
recorded by the Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Promissory Note.
          This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

            [NAME OF BORROWER]
      By           Title:             

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               

2



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
     for the Lenders parties
     to the Credit Agreement
     referred to below
     Two Penns Way
     New Castle, Delaware 19720
[Date]
          Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [Name of Borrower], refers to the Credit Agreement,
dated as of August 14, 2009 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     ,
20___.
     (ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iii) The aggregate amount of the Proposed Borrowing is
$                    .
     [(iv) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) thereof and in subsection (f) thereof (other than clause
(ii) thereof)) are correct, before and after giving effect to the Proposed
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,


[NAME OF BORROWER]
      By           Title:             

2



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of August 14, 2009
(as amended or modified from time to time, the “Credit Agreement”) among Cooper
Industries, Ltd., a Bermuda company (the “Company”), Cooper US Inc., a Delaware
corporation, the other Loan Parties parties thereto, the Lenders (as defined in
the Credit Agreement) and Citibank, N.A., as agent for the Lenders (the
“Agent”). Terms defined in the Credit Agreement are used herein with the same
meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the [Credit Agreement as of the date
hereof] [the Letter of Credit Facility] equal to the percentage interest
specified on Schedule 1 hereto of [all outstanding rights and obligations under
the Credit Agreement together with participations in Letters of Credit held by
the Assignor on the date hereof] [such Assignor’s Unissued Letter of Credit
Commitment]. After giving effect to such sale and assignment, the Assignee’s
[Revolving Credit Commitment and the amount of the Advances owing to the
Assignee] [Letter of Credit Commitment] will be as set forth on Schedule 1
hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or any other Loan Party or the
performance or observance by the Company or any other Loan Party of any of its
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto; and (iv) attaches the Note[, if any,] held by the
Assignor [and requests that the Agent exchange such Note for a new Note payable
to the order of [the Assignee in an amount equal to the Revolving Credit
Commitment assumed by the Assignee pursuant hereto or new Notes payable to the
order of the Assignee in an amount equal to the Revolving Credit Commitment
assumed by the Assignee pursuant hereto and] the Assignor in an amount equal to
the Revolving Credit Commitment retained by the Assignor under the Credit
Agreement[, respectively,] as specified on Schedule 1 hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.

 



--------------------------------------------------------------------------------



 



          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

2



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

         
Percentage interest assigned:
      ___%
 
       
[Assignee’s Revolving Credit Commitment:
  $___    
 
       
Aggregate outstanding principal amount of Advances assigned:
  $___    
 
       
Principal amount of Note payable to Assignee:
  $___    
 
       
Principal amount of Note payable to Assignor:
  $___]    
 
       
[Assignee’s Letter of Credit Commitment:
  $___]    
 
       
Effective Date*:                     , 200_
       

[NAME OF ASSIGNOR], as Assignor
By                                         
     Title:
Dated:                                         , 200_
[NAME OF ASSIGNEE], as Assignee
By                                         
     Title:
Dated:                                         , 200_
Domestic Lending Office:
                    [Address]
Eurodollar Lending Office:
                    [Address]
 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

3



--------------------------------------------------------------------------------



 



Accepted [and Approved]** this
                     day of                                         , 200_
CITIBANK, N.A., as Agent
By                                         
     Title:
[Approved this                      day
of                     , 200_
[NAME OF BORROWER]
By                                         ]*
     Title:
 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

4



--------------------------------------------------------------------------------



 



Exhibit 10.9
EXHIBIT D-1 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES
August 14, 2009
To the Agent and each of the Lenders party
to the Credit Agreement
referred to below
Cooper Industries, Ltd. and Cooper US Inc.
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(d)(iv) of
the Credit Agreement, dated as of August 14, 2009 (the “Credit Agreement”),
among Cooper Industries, Ltd., a Bermuda company (the “Company”), Cooper US
Inc., a Delaware corporation (“Cooper US”), the Subsidiary Guarantors party
thereto (together with the Company and Cooper US, the “Loan Parties”), the
Lenders party thereto and Citibank, N.A., as Agent for the Lenders. Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
as therein defined.
          We have acted as counsel for the Loan Parties in connection with the
preparation, execution and delivery of the Credit Agreement. In that capacity,
we have examined the following (collectively, the “Opinion Documents”):
     (1) the Credit Agreement; and
     (2) the Notes executed and delivered on the date hereof pursuant to
Section 3.01(d)(i) of the Credit Agreement.
     We have also reviewed such other documents and given consideration to such
matters of law and fact as we have deemed appropriate, in our professional
judgment, to render the opinions expressed in this letter. For purposes of the
opinions expressed herein, we have assumed (i) the genuineness of all signatures
on all documents submitted to us as originals, (ii) the authenticity of all
documents submitted to us as originals and the conformity to authentic original
documents of all documents submitted to us as copies, (iii) the absence of
duress, fraud, or mutual mistake of material facts on the part of the parties to
the Opinion Documents and (iv) the legal capacity and competency of natural
Persons.
     We have further assumed that (i) each party to the Opinion Documents (other
than the Loan Parties) has all requisite power and authority to enter into and
perform its obligations under the Opinion Documents to which it is a party, and
has complied with all applicable laws and regulations to which it may be
subject, (ii) the Opinion Documents have been duly authorized, executed and
delivered by each party thereto (other than the Loan Parties) and constitute the
legal, valid and binding obligations of each party thereto (other than the Loan
Parties) and (iii) to the extent applicable law requires that the Lenders act in
accordance with applicable duties of good faith or fair dealing, in a
commercially reasonable manner, or otherwise in compliance with applicable legal
requirements in exercising its rights and remedies under the Opinion Documents,
the Agent and the Lenders will fully comply with such legal requirements,
notwithstanding any provisions of the Opinion Documents that purport to grant
the Agent or the Lenders, as applicable, the right to act or fail to act in a
manner contrary to such legal requirements, or based on its or their sole
judgment or in its or their sole discretion or provisions of similar import.

 



--------------------------------------------------------------------------------



 



     We have further assumed, with your permission, the accuracy of each of the
matters set forth below, and we have made no independent inquiry or
investigation with respect thereto:
     (1) each Loan Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization;
     (2) each Loan Party has the organizational power and authority to carry on
its business as now conducted and to execute and deliver and to perform its
obligations under the Opinion Documents;
     (3) each Loan Party has taken all necessary organizational action to
authorize the execution and delivery of and the performance of its obligations
under the Opinion Documents;
     (4) the execution and delivery by each Loan Party of the Opinion Documents
to which it is a party and the performance by such Loan Party of its obligations
thereunder (i) require no approval, authorization, consent, adjudication or
order of any governmental authority of its jurisdiction of organization or any
political subdivision thereof that has not been obtained, (ii) do not violate
any provision of applicable law or regulation of its jurisdiction of
organization, or of any judgment, injunction, order, or decree issued by any
judicial or administrative authority that is binding on such Loan Party, and
(iii) do not contravene or constitute a default under the organizational
documents of such Loan Party; and
     (5) each Loan Party has duly executed and delivered each Opinion Document
to which it is a party.
     The opinions expressed herein are limited to the law of the State of New
York and applicable United States federal law that, in each case, is in our
experience normally applicable to general business organizations not engaged in
regulated business activities and to transactions of the type contemplated
between the Loan Parties, on the one hand, and the other parties to the Opinion
Documents, on the other hand, but without our having made any special
investigation as to any other law.
     Finally, we express no opinion as to any matter arising under any federal
or state securities laws or regulations, antitrust or trade regulation laws or
regulations, environmental laws or regulations, tax laws or regulations, pension
and employee benefit laws and regulations, laws or regulations relating to
licenses, permits, approvals, or similar matters applicable to the businesses or
activities of the Loan Parties, or any matters of local or municipal laws or
regulations or the laws or regulations of any local agencies or political
subdivisions within any state or any other laws or regulations that are
applicable to the subject transactions or the parties thereto because of the
nature or extent of their business.
     Based on the foregoing, and subject to the assumptions, limitations,
qualifications and exceptions stated herein, we are of the opinion that:
     1. The execution and delivery by each Loan Party of each Opinion Document
to which it is a party and the performance by each Loan Party of its obligations
thereunder (i) require no approval, authorization, consent, adjudication or
order of any governmental authority of the State of New York or of the United
States of America that has not been obtained and (ii) do not violate any law or
regulation of the State of New York or of the United States of America binding
on the Loan Parties that in our experience is normally applicable to general
business organizations in connection with transactions of the type contemplated
by the Opinion Documents.
     2. Each Opinion Document constitutes the legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
in accordance with its terms.
     3. Assuming that the proceeds of the Advances are used solely for the
purposes set forth in the Credit Agreement, none of the transactions
contemplated by the Opinion Documents will violate Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

2



--------------------------------------------------------------------------------



 



          The opinions expressed herein are subject in their entirety to the
following limitations, qualifications and exceptions:
          (1) The opinions expressed herein do not purport to cover, and we
express no opinion with respect to, the applicability of Section 548 of the
federal Bankruptcy Code or any comparable provision of state law, including
provisions relating to fraudulent conveyances.
          (2) The opinion expressed in paragraph 2 above is also qualified to
the extent that the enforceability of the Opinion Documents may be limited by
the effect of (i) bankruptcy, insolvency, reorganization, moratorium and other
similar laws affecting the rights and remedies of creditors (including, without
limitation, matters of contract rejection, fraudulent conveyances and
obligations, turn-over, preference, equitable subordination, automatic stay, and
substantive consolidation under federal bankruptcy laws, as well as state laws
regarding fraudulent transfers, obligations, and conveyances, and state
receivership laws), or (ii) general principles of equity, whether applied by a
court of law or equity (including, without limitation, principles governing the
availability of specific performance, injunctive relief or other traditional
equitable remedies, principles affording traditional equitable defenses such as
waiver, laches and estoppel, and legal standards requiring reasonableness or
materiality of breach for exercise of remedies or providing for defenses based
on impracticability or impossibility of performance.
          (3) No opinion is expressed with respect to the validity, binding
effect, or enforceability of those provisions (if any) of the Opinion Documents:
          (a) requiring indemnification for, or providing exculpation, release,
or exemption from liability for, any action or inaction by any other person or
entity, to the extent such action or inaction involves gross negligence, willful
misconduct or unlawful conduct on the part of any such person or entity or to
the extent arising under the securities laws or otherwise contrary to public
policy;
          (b) providing that waivers or consents by a party or modifications to
such documents may not be given effect unless in writing or in compliance with
particular requirements or that the provisions of such documents are severable;
          (c) purporting to permit the exercise, under certain circumstances, of
rights or remedies without notice or without providing opportunity to cure
failures to perform;
          (d) requiring the payment of expenses or attorneys’ fees, except to
the extent that a court determines such fees to be reasonable; or
          (e) to the extent that such provisions constitute a waiver of
illegality as a defense to performance of contract obligations.
          (4) In connection with the provisions of the Opinion Documents whereby
any Loan Party submits to the jurisdiction of any federal court of competent
jurisdiction, we note the limitations of 28 U.S.C. §§ 1331 and 1332 on Federal
court jurisdiction.
          (5) We express no opinion as to (i) Section 2.14 of the Credit
Agreement insofar as it provides that any Lender purchasing a participation from
another Lender pursuant thereto may exercise set-off or similar rights with
respect to such participation and (ii) the effect of the law of any jurisdiction
other than the State of New York wherein any Lender may be located or wherein
enforcement of the Credit Agreement or the Notes may be sought that limits the
rates of interest legally chargeable or collectible.
     A copy of this opinion letter may be delivered by any of you to any Person
that becomes a Lender in accordance with the provisions of the Credit Agreement.
Any such Person may rely on the opinions expressed above as if this opinion
letter were addressed and delivered to such Person on the date hereof.

3



--------------------------------------------------------------------------------



 



     This opinion letter is furnished to you solely in connection with the
transactions contemplated by the Opinion Documents and is solely for your
benefit, and may not be relied upon by any other Person or for any other purpose
without our prior written consent.
Very truly yours,
MEO: vsk

4



--------------------------------------------------------------------------------



 



EXHIBIT D-2 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES

          e-mail:     adfagundo@applebyglobal.com           direct dial:
Citibank, N.A., as Agent and the Banks   Tel +1 441 298 3549 Listed in the
Second Schedule   Fax +1 441 298 3461           your ref:           appleby ref:
    61158.55

     
Dear Sirs
  14 August 2009

Cooper Industries, Ltd. (the “Company”)
This opinion as to Bermuda law is addressed to you in connection with the Credit
Agreement dated [14] August 2009 by and among the Company, the Subsidiary
Guarantors named therein, the Initial Lenders and Initial Issuing Banks listed
on schedule I thereto (the Initial Lenders and Initial Issuing Banks listed in
the Second Schedule to this opinion, together the “Banks”), PNC Bank, National
Association, as syndication agent and Citibank, N.A., as administrative agent
for the Lenders (the “Credit Agreement”) and the Notes (as defined in the First
Schedule to this opinion). The Company has requested that we provide this
opinion which is required pursuant to Clause 3.01(d)(iv) of the Credit
Agreement.
For the purposes of this opinion we have examined and relied upon the documents
listed, and in some cases defined, in the First Schedule to this opinion (the
“Documents”) together with such other documentation as we have considered
requisite to this opinion. Unless otherwise defined herein, capitalised terms
have the meanings assigned to them in the Credit Agreement.
Assumptions
In stating our opinion we have assumed:

(a)   the authenticity, accuracy and completeness of all Documents and other
documentation examined by us submitted to us as originals and the conformity to
authentic original documents of all Documents and other such documentation
submitted to us as certified, conformed, notarised, faxed or photostatic copies;
  (b)   that each of the Documents and other such documentation which was
received by electronic means is complete, intact and in conformity with the
transmission as sent;

1



--------------------------------------------------------------------------------



 



(c)   the genuineness of all signatures on the Documents;   (d)   the authority,
capacity and power of each of the persons signing the Documents (other than the
Company in respect of the Credit Agreement);   (e)   that any representation,
warranty or statement of fact or law, other than as to the laws of Bermuda, made
in any of the Documents is true, accurate and complete;   (f)   that the Credit
Agreement constitutes the legal, valid and binding obligations of each of the
parties thereto, other than the Company, under the laws of its jurisdiction of
incorporation or its jurisdiction of formation;   (g)   that the Credit
Agreement has been validly authorised, executed and delivered by each of the
parties thereto, other than the Company, and the performance thereof is within
the capacity and powers of each such party thereto, and that each such party to
which the Company purportedly delivered the Credit Agreement has actually
received and accepted delivery of the Credit Agreement;   (h)   that the Credit
Agreement will effect, and will constitute legal, valid and binding obligations
of each of the parties thereto, enforceable in accordance with its terms, under
the laws of the State of New York by which it is expressed to be governed;   (i)
  that the Credit Agreement is in the proper legal form to be admissible in
evidence and enforced in the courts of the State of New York and in accordance
with the laws of the State of New York;   (j)   that there are no provisions of
the laws or regulations of any jurisdiction other than Bermuda which would be
contravened by the execution or delivery of the Credit Agreement or which would
have any implication in relation to the opinion expressed herein and that, in so
far as any obligation under, or action to be taken under, the Credit Agreement
is required to be performed or taken in any jurisdiction outside Bermuda, the
performance of such obligation or the taking of such action will constitute a
valid and binding obligation of each of the parties thereto under the laws of
that jurisdiction and will not be illegal by virtue of the laws of that
jurisdiction;   (k)   that the records which were the subject of the Company
Search were complete and accurate at the time of such search and disclosed all
information which is material for the purposes of this

2



--------------------------------------------------------------------------------



 



    opinion and such information has not since the date of the Company Search
been materially altered;   (l)   that the records which were the subject of the
Litigation Search were complete and accurate at the time of such search and
disclosed all information which is material for the purposes of this opinion and
such information has not since the date of the Litigation Search been materially
altered;   (m)   that the Resolutions are in full force and effect, have not
been rescinded, either in whole or in part, and accurately record the
resolutions passed by the Board of Directors of the Company in a meeting which
was duly convened and at which a duly constituted quorum was present and voting
throughout and that there is no matter affecting the authority of the Directors
to effect entry by the Company into the Credit Agreement, not disclosed by the
Constitutional Documents or the Resolutions, which would have any adverse
implication in relation to the opinions expressed herein;   (n)   that the other
parties to the Credit Agreement have no express or constructive knowledge of any
circumstance whereby any Director of the Company, when the Board of Directors of
the Company passed the Resolutions, failed to discharge his fiduciary duty owed
to the Company and to act honestly and in good faith with a view to the best
interests of the Company;   (o)   that the Company has entered into its
obligations under the Credit Agreement in good faith for the purpose of carrying
on its business and that, at the time it did so, there were reasonable grounds
for believing that the transactions contemplated by the Credit Agreement would
benefit the Company;   (p)   that each transaction to be entered into pursuant
to the Credit Agreement is entered into in good faith and for full value and
will not have the effect of preferring one creditor over another; and   (q)  
that, when executed and delivered, the Notes will be in a form which does not
differ in any material respect from the form of Notes which we have examined for
the purposes of this opinion.

Opinion
Based upon and subject to the foregoing and subject to the reservations set out
below and to any matters not disclosed to us, we are of the opinion that:

3



--------------------------------------------------------------------------------



 



(1)   The Company is an exempted company duly incorporated with limited
liability and validly existing under the laws of Bermuda. The Company possesses
the capacity to sue and be sued in its own name and is in good standing under
the laws of Bermuda.   (2)   The Company has all requisite corporate power and
authority to enter into, execute, deliver, and perform its obligations under the
Credit Agreement and to take all action as may be necessary to complete the
transactions contemplated thereby.   (3)   The execution, delivery and
performance by the Company of the Credit Agreement and the transactions
contemplated thereby have been duly authorised by all necessary corporate action
on the part of the Company.   (4)   The Credit Agreement has been duly executed
by the Company and constitutes legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms.   (5)  
The Notes when executed and delivered pursuant to and in accordance with the
terms of the Credit Agreement by the Company will be validly issued and will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms.   (6)   Subject as otherwise provided in
this opinion, no consent, licence or authorisation of, filing with, or other act
by or in respect of, any governmental authority or court of Bermuda is required
to be obtained by the Company in connection with the execution, delivery or
performance by the Company of the Credit Agreement or to ensure the legality,
validity, admissibility into evidence or enforceability as to the Company, of
the Credit Agreement.   (7)   The execution, delivery and performance by the
Company of the Credit Agreement and the transactions contemplated thereby do not
and will not violate, conflict with or constitute a default under (i) any
requirement of any law or any regulation of Bermuda or (ii) the Constitutional
Documents.   (8)   The transactions contemplated by the Credit Agreement are not
subject to any currency deposit or reserve requirements in Bermuda. The Company
has been designated as “non-resident” for the purposes of the Exchange Control
Act 1972 and regulations made thereunder and there is no restriction or
requirement of Bermuda binding on the Company which limits the availability or
transfer of foreign exchange (i.e. monies denominated in currencies other than
Bermuda

4



--------------------------------------------------------------------------------



 



    dollars) for the purposes of the performance by the Company of its
obligations under the Credit Agreement.   (9)   The financial obligations of the
Company under the Credit Agreement rank at least pari passu in priority of
payment with all other unsecured and unsubordinated indebtedness (whether actual
or contingent) issued, created or assumed by the Company other than indebtedness
which is preferred by virtue of any provision of Bermuda law of general
application.       Competing priorities between creditors of an insolvent
company which is a company in liquidation in Bermuda are generally determined in
the following order:

  (i)   claims of secured creditors under fixed charges rank first in priority;
    (ii)   where Section 33(3) of the Employment Act 2000 applies, on the
winding up of a company or the appointment of a receiver of a company, the
claims of an employee of that company in Bermuda to payment for vacation accrued
but not taken, wages earned but not paid, and severance allowance under the
Employment Act 2000 up to a maximum of 26 weeks’ wages rank second in priority;
    (iii)   pursuant to Section 236 of the Companies Act 1981, claims by
creditors in respect of taxes owing to the Bermuda Government and rates owing to
any municipality, as well as, to the extent not within (ii) above, specified
wages accrued and unpaid, holiday remuneration and amounts due under the
Contributory Pensions Act 1970 and the Workmen’s Compensation Act 1965, will
rank third in priority;     (iv)   claims of secured creditors under floating
charges rank fourth in priority;     (v)   claims by unsecured creditors rank
fifth in priority; and     (vi)   claims in the nature of capital claims
(generally the claims of shareholders) or subordinated claims rank last and,
amongst themselves, in accordance with the bye-laws of the company or any
shareholders agreement of the company or the terms of any subordination
agreement in the liquidation.

    On the winding up of a pension plan maintained by a company which is in
liquidation, under the National Pension Scheme (Occupational Pensions) Act 1998
as amended, the property or proceeds of sale of any property seized or sold in
pursuance of a court order as provided in the statute, will not be distributed
to a secured creditor until contributions due from the employer have been
provided for.

5



--------------------------------------------------------------------------------



 



(10)   The choice of the laws of the State of New York as the proper law to
govern the Credit Agreement is a valid choice of law under Bermuda law and such
choice of law would be recognised, upheld and applied by the courts of Bermuda
as the proper law of the Credit Agreement in proceedings brought before them in
relation to the Credit Agreement, provided that: (i) the point is specifically
pleaded; (ii) such choice of law is valid and binding under the laws of the
State of New York; and (iii) recognition would not be contrary to public policy
as that term is understood under Bermuda law.   (11)   The submission by the
Company to the jurisdiction of the courts of the State of New York pursuant to
the Credit Agreement is not contrary to Bermuda law and would be recognised by
the courts of Bermuda as a legal, valid and binding submission to the
jurisdiction of the courts of the State of New York, if such submission is
accepted by such courts and is legal, valid and binding under the laws of the
State of New York.   (12)   A final and conclusive judgment of a competent
foreign court against the Company based upon the Credit Agreement (other than a
court of jurisdiction to which The Judgments (Reciprocal Enforcement) Act 1958
applies, and it does not apply to the courts of the State of New York) under
which a sum of money is payable (not being a sum payable in respect of taxes or
other charges of a like nature, in respect of a fine or other penalty, or in
respect of multiple damages as defined in The Protection of Trading Interests
Act 1981) may be the subject of enforcement proceedings in the Supreme Court of
Bermuda under the common law doctrine of obligation by action on the debt
evidenced by the judgment of such competent foreign court. A final opinion as to
the availability of this remedy should be sought when the facts surrounding the
foreign court’s judgment are known, but, on general principles, we would expect
such proceedings to be successful provided that:

  (i)   the court which gave the judgment was competent to hear the action in
accordance with private international law principles as applied in Bermuda; and
    (ii)   the judgment is not contrary to public policy in Bermuda, has not
been obtained by fraud or in proceedings contrary to natural justice and is not
based on an error in Bermuda law.

    Enforcement of such a judgment against assets in Bermuda may involve the
conversion of the judgment debt into Bermuda dollars, but the Bermuda Monetary
Authority has indicated that its present policy is to give the consents
necessary to enable recovery in the currency of the obligation.

6



--------------------------------------------------------------------------------



 



(13)   According to the records maintained in the Register of Companies at the
office of the Registrar of Companies as revealed by the Company Search the
current address of the registered office of the Company is 22 Victoria Street,
Hamilton HM 12, Bermuda.   (14)   Neither the Company nor any of its assets or
property enjoys, under Bermuda law, immunity on the grounds of sovereignty from
any legal or other proceedings whatsoever or from enforcement, execution or
attachment in respect of its obligations under the Credit Agreement.   (15)  
Based solely upon the Company Search and the Litigation Search:

  (i)   no litigation, administrative or other proceeding of or before any
governmental authority of Bermuda is pending against the Company; and     (ii)  
no notice to the Registrar of Companies of the passing of a resolution of
members or creditors to wind up or the appointment of a liquidator or receiver
has been given. No petition to wind up the Company or application to reorganise
its affairs pursuant to a Scheme of Arrangement or application for the
appointment of a receiver has been filed with the Supreme Court.

(16)   The Company has received an assurance from the Ministry of Finance
granting an exemption, until 28 March 2016, from the imposition of tax under any
applicable Bermuda law computed on profits or income or computed on any capital
asset, gain or appreciation, or any tax in the nature of estate duty or
inheritance tax, provided that such exemption shall not prevent the application
of any such tax or duty to such persons as are ordinarily resident in Bermuda
and shall not prevent the application of any tax payable in accordance with the
provisions of the Land Tax Act 1967 or otherwise payable in relation to land in
Bermuda leased to the Company. There are, subject as otherwise provided in this
opinion, no Bermuda taxes, stamp or documentary taxes, duties or similar charges
now due, or which could in the future become due, in connection with the
execution, delivery, performance or enforcement of the Credit Agreement or the
transactions contemplated thereby, or in connection with the admissibility in
evidence thereof and the Company is not required by any Bermuda law or
regulation to make any deductions or withholdings in Bermuda from any payment it
may make thereunder.

Reservations
We have the following reservations:

7



--------------------------------------------------------------------------------



 



(a)   The term “enforceable” as used in this opinion means that there is a way
of ensuring that each party performs an agreement or that there are remedies
available for breach.   (b)   We express no opinion as to the availability of
equitable remedies such as specific performance or injunctive relief, or as to
any matters which are within the discretion of the courts of Bermuda in respect
of any obligations of the Company as set out in the Credit Agreement. In
particular, we express no opinion as to the enforceability of any present or
future waiver of any provision of law (whether substantive or procedural) or of
any right or remedy which might otherwise be available presently or in the
future under the Credit Agreement.   (c)   Enforcement of the obligations of the
Company under the Credit Agreement may be limited or affected by applicable laws
from time to time in effect relating to bankruptcy, insolvency or liquidation or
any other laws or other legal procedures affecting generally the enforcement of
creditors’ rights.   (d)   Enforcement of the obligations of the Company may be
the subject of a statutory limitation of the time within which such proceedings
may be brought.   (e)   We express no opinion as to any law other than Bermuda
law and none of the opinions expressed herein relates to compliance with or
matters governed by the laws of any jurisdiction except Bermuda. This opinion is
limited to Bermuda law as applied by the courts of Bermuda at the date hereof.  
(f)   Where an obligation is to be performed in a jurisdiction other than
Bermuda, the courts of Bermuda may refuse to enforce it to the extent that such
performance would be illegal under the laws of, or contrary to public policy of,
such other jurisdiction.   (g)   We express no opinion as to the validity,
binding effect or enforceability of any provision incorporated into the Credit
Agreement by reference to a law other than that of Bermuda, or as to the
availability in Bermuda of remedies which are available in other jurisdictions.
  (h)   Where a person is vested with a discretion or may determine a matter in
his or its opinion, such discretion may have to be exercised reasonably or such
an opinion may have to be based on reasonable grounds.

8



--------------------------------------------------------------------------------



 



(i)   Any provision in the Credit Agreement that certain calculations or
certificates will be conclusive and binding will not be effective if such
calculations or certificates are fraudulent or erroneous on their face and will
not necessarily prevent juridical enquiries into the merits of any claim by an
aggrieved party.   (j)   We express no opinion as to the validity or binding
effect of any provision in the Credit Agreement for the payment of interest at a
higher rate on overdue amounts than on amounts which are current, or that
liquidated damages are or may be payable. Such a provision may not be
enforceable if it could be established that the amount expressed as being
payable was in the nature of a penalty; that is to say a requirement for a
stipulated sum to be paid irrespective of, or necessarily greater than, the loss
likely to be sustained. If it cannot be demonstrated to the Bermuda court that
the higher payment was a reasonable pre-estimate of the loss suffered, the court
will determine and award what it considers to be reasonable damages. Section 9
of The Interest and Credit Charges (Regulations) Act 1975 provides that the
Bermuda courts have discretion as to the amount of interest, if any, payable on
the amount of a judgment after date of judgment. If the Court does not exercise
that discretion, then interest will accrue at the statutory rate which is
currently 7% per annum.   (k)   We express no opinion as to the validity or
binding effect of any provision of the Credit Agreement which provides for the
severance of illegal, invalid or unenforceable provisions.   (l)   A Bermuda
court may refuse to give effect to any provisions of the Credit Agreement in
respect of costs of unsuccessful litigation brought before the Bermuda court or
where that court has itself made an order for costs.   (m)   Searches of the
Register of Companies at the office of the Registrar of Companies and of the
Supreme Court Causes Book at the Registry of the Supreme Court are not
conclusive and it should be noted that the Register of Companies and the Supreme
Court Causes Book do not reveal:

  (i)   details of matters which have been lodged for filing or registration
which as a matter of best practice of the Registrar of Companies or the Registry
of the Supreme Court would have or should have been disclosed on the public
file, the Causes Book or the Judgment Book, as the case may be, but for whatever
reason have not actually been filed or registered or are not disclosed or which,
notwithstanding filing or registration, at the date and time the search is
concluded are for whatever reason not disclosed or do not appear on the public
file, the Causes Book or Judgment Book;

9



--------------------------------------------------------------------------------



 



  (ii)   details of matters which should have been lodged for filing or
registration at the Registrar of Companies or the Registry of the Supreme Court
but have not been lodged for filing or registration at the date the search is
concluded;     (iii)   whether an application to the Supreme Court for a
winding-up petition or for the appointment of a receiver or manager has been
prepared but not yet been presented or has been presented but does not appear in
the Causes Book at the date and time the search is concluded;     (iv)   whether
any arbitration or administrative proceedings are pending or whether any
proceedings are threatened, or whether any arbitrator has been appointed; or    
(v)   whether a receiver or manager has been appointed privately pursuant to the
provisions of a debenture or other security, unless notice of the fact has been
entered in the Register of Charges in accordance with the provisions of the Act.

    Furthermore, in the absence of a statutorily defined system for the
registration of charges created by companies incorporated outside Bermuda
(“overseas companies”) over their assets located in Bermuda, it is not possible
to determine definitively from searches of the Register of Charges maintained by
the Registrar of Companies in respect of such overseas companies what charges
have been registered over any of their assets located in Bermuda or whether any
one charge has priority over any other charge over such assets.   (n)   In order
to issue this opinion we have carried out the Company Search as referred to in
the First Schedule to this opinion and have not enquired as to whether there has
been any change since the date and time of such search.   (o)   In order to
issue this opinion we have carried out the Litigation Search as referred to in
the First Schedule to this opinion and have not enquired as to whether there has
been any change since the date and time of such search.   (p)   In paragraph
(1) above, the term “good standing” means that the Company has received a
Certificate of Compliance from the Registrar of Companies.

Disclosure
This opinion is addressed to you solely for your benefit and is neither to be
transmitted to any other person (other than permitted assigns and transferees
under the Credit Agreement), nor relied upon by any other person or for any
other purpose nor quoted or referred to in any public document nor filed with
any governmental agency or person, without our prior written consent, except as
may be required by law or regulatory authority. Further, this opinion speaks as
of its date and is strictly limited to the

10



--------------------------------------------------------------------------------



 



matters stated herein and we assume no obligation to review or update this
opinion if applicable law or the existing facts or circumstances should change.
This opinion is governed by and is to be construed in accordance with Bermuda
law. It is given on the basis that it will not give rise to any legal
proceedings with respect thereto in any jurisdiction other than Bermuda.
Yours faithfully
Appleby

11



--------------------------------------------------------------------------------



 



FIRST SCHEDULE

1.   The entries and filings shown in respect of the Company on the file of the
Company maintained in the Register of Companies at the office of the Registrar
of Companies in Hamilton, Bermuda, as revealed by a search conducted on [ ]
August 2009 at [ ] (the “Company Search”).   2.   The entries and filings shown
in respect of the Company in the Supreme Court Causes Book maintained at the
Registry of the Supreme Court in Hamilton, Bermuda, as revealed by a search
conducted on [ ] August 2009 at [ ] (the “Litigation Search”).   3.   Certified
copies of the Certificate of Incorporation, Memorandum of Association and
Bye-Laws for the Company (collectively referred to as the “Constitutional
Documents”).   4.   Certified copy of the Minutes of the Meeting of the Board of
Directors of the Company held on 9 February 2009 (the “Resolutions”).   5.   A
certified copy of the “Foreign Exchange Letter”, dated 22 May 2001, issued by
the Bermuda Monetary Authority, Hamilton Bermuda in relation to the Company.  
6.   A certified copy of the “Tax Assurance”, dated 5 June 2001, issued by the
Registrar of Companies for the Minister of Finance in relation to the Company.  
7.   A Certificate of Compliance, dated 14 August 2009 issued by the Registrar
of Companies in respect of the Company.   8.   Certificate of Incumbency in
respect of the Company dated 11 August 2009.   9.   A certified copy of the
Register of Directors and Officers in respect of the Company.   10.   [Faxed
copy of] the executed Credit Agreement.   11.   A draft copy of the form of
notes to be executed by the Company pursuant to the Credit Agreement received by
email on 14 August 2009 at 9:17 am from Terrance Helz (the “Notes”).



 



--------------------------------------------------------------------------------



 



SECOND SCHEDULE
The Banks

         
Citibank, N.A.
  $ 38,000,000  
PNC Bank, National Association
  $ 38,000,000  
Bank of America, N.A.
  $ 33,000,000  
The Royal Bank of Scotland plc
  $ 33,000,000  
Deutsche Bank AG
  $ 33,000,000  
Australia and New Zealand Banking Group Limited
  $ 25,000,000  
Barclays Bank PLC
  $ 25,000,000  
Goldman Sachs Bank USA
  $ 25,000,000  
HSBC Bank, USA, N.A.
  $ 25,000,000  
The Bank of New York Mellon
  $ 25,000,000  
UBS Loan Finance LLC
  $ 25,000,000  
Wells Fargo Bank
  $ 25,000,000  
 
     
Total Allocation
  $ 350,000,000  

2



--------------------------------------------------------------------------------



 



EXHIBIT D-3 — FORM OF
OPINION OF COUNSEL
FOR THE LOAN PARTIES
[                    ], 2009
To the Agent and each of the Lenders party
to the Credit Agreement
referred to below
Cooper Industries, Ltd. and Cooper US Inc.
     Ladies and Gentlemen:
          I have acted as counsel to Cooper Industries, Ltd., a Bermuda company
(the “Company”), and Cooper US Inc., a Delaware corporation (“Cooper US”) in
connection with a Credit Agreement, dated as of                     , 2009 (the
“Credit Agreement”), among the Company, Cooper US, the Subsidiary Guarantors
party thereto (together with Cooper US, collectively, the “Opinion Parties”; and
together with Cooper US and the Company, collectively, the “Loan Parties”), the
Lenders party thereto and Citibank, N.A., as Agent for said Lenders. This
opinion is furnished to you as required by Section 3.01(d)(iv) of the Credit
Agreement. Unless otherwise defined herein, capitalized terms used herein are
used as defined in the Credit Agreement.
          I am a member of the State Bar of Texas. As Associate General Counsel
of Cooper US, I am familiar with the corporate records and the affairs and
operations of the Loan Parties. I have made such investigations and reviewed
such documents and records as deemed appropriate for purposes of this opinion.
          Based on the foregoing and subject to other qualifications or
limitations stated below, as of the date hereof, I am of the opinion that:
     1. Each Opinion Party is a corporation or limited liability company, duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization.
     2. The execution, delivery and performance by each Opinion Party of the
Credit Agreement and, in the case of Cooper US, the Notes, and the consummation
of the transactions contemplated thereby, are within such Opinion Party’s
corporate or limited liability company powers, have been duly authorized by all
necessary corporate or limited liability company action, and do not contravene
the organizational documents of such Opinion Party. The Credit Agreement and, in
the case of Cooper US, the Notes executed and delivered on the date hereof
pursuant to Section 3.01(d)(i) of the Credit Agreement, have been duly executed
and delivered on behalf of each Opinion Party that is stated to be a party
thereto.
     3. No authorization, approval or other action by, and no notice or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by any Opinion Party of
the Credit Agreement or, in the case of Cooper US, the Notes executed and
delivered on the date hereof pursuant to Section 3.01(d)(i) of the Credit
Agreement.
     4. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Cooper or any of its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of the Credit Agreement or any of the
Notes delivered on the date hereof pursuant to Section 3.01(d)(i) of the Credit

 



--------------------------------------------------------------------------------



 



Agreement or the consummation of the transactions contemplated thereby or that
are likely to have a materially adverse effect upon the financial condition or
operations of the Company or any of its Subsidiaries.
     5. The making and performance by each Loan Party of the Credit Agreement
will result in no default under any agreement of which I have knowledge
affecting or purporting to affect such Loan Party’s right to borrow money or
guaranty obligations or such Loan Party’s obligations under the Credit Agreement
(other than agreements for goods or services purchased in the ordinary course of
business which are not material in amount).
     The foregoing opinions are limited in all respects to the General
Corporation Law of the State of Delaware, the Delaware Limited Liability Company
Act, the New York Business Corporation Law, the laws of the State of Texas and
the federal laws of the United States, and I assume no responsibility as to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction, including, without limitation, the laws of any jurisdiction in
which you are located.
     The opinion expressed in paragraph 1 above with respect to the valid
existence and good standing of the Opinion Parties is based solely upon the
following: (i) the certificate, dated [                    ], 2009, from the
Secretary of State of the State of New York as to the existence and good
standing in the State of New York of Cooper Wiring Devices, Inc.; (ii) the
certificate, dated [                    ], 2009, from the Secretary of State of
the State of Delaware as to the existence and good standing in the State of
Delaware of Cooper US; (iii) the certificate, dated [                    ],
2009, from the Secretary of State of the State of Delaware as to the existence
and good standing in the State of Delaware of Cooper Industries, LLC; (iv) the
certificate, dated [                    ], 2009, from the Secretary of State of
the State of Delaware as to the existence and good standing in the State of
Delaware of Cooper B-Line, Inc.; (v) the certificate, dated
[                    ], 2009, from the Secretary of State of the State of
Delaware as to the existence and good standing in the State of Delaware of
Cooper Bussman, LLC; (vi) the certificate, dated [                    ], 2009,
from the Secretary of State of the State of Delaware as to the existence and
good standing in the State of Delaware of Cooper Crouse-Hinds, LLC; (vii) the
certificate, dated [                    ], 2009, from the Secretary of State of
the State of Delaware as to the existence and good standing in the State of
Delaware of Cooper Lighting, LLC; (viii) the certificate, dated
[                    ], 2009, from the Secretary of State of the State of
Delaware as to the existence and good standing in the State of Delaware of
Cooper Power Systems, LLC.
     A copy of this opinion letter may be delivered by any of you to any person
that becomes a Lender in accordance with the provisions of the Credit Agreement.
Any such person may rely on the opinions expressed above as if this opinion
letter were addressed and delivered to such person on the date hereof.
     The opinions expressed and the statements herein made are solely for your
benefit as parties to the Credit Agreement and may not be relied upon by any
other person or furnished to anyone else without my prior written permission.
Very truly yours,

2



--------------------------------------------------------------------------------



 



EXECUTION COPY
U.S. $350,000,000
CREDIT AGREEMENT
Dated as of August 14, 2009
Among
COOPER INDUSTRIES, LTD.
COOPER US INC.
as Borrowers
and
THE OTHER SUBSIDIARY GUARANTORS NAMED HEREIN
as Subsidiary Guarantors
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
CITIBANK, N.A.
as Administrative Agent
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent
and
CITIGROUP GLOBAL MARKETS INC.
and
PNC CAPITAL MARKETS LLC
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I
       
 
       
SECTION 1.01. Certain Defined Terms
    1  
 
       
SECTION 1.02. Computation of Time Periods
    11  
 
       
SECTION 1.03. Accounting Terms
    12  
 
       
ARTICLE II
       
 
       
SECTION 2.01. The Advances and Letters of Credit
    12  
 
       
SECTION 2.02. Making the Advances
    12  
 
       
SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit
    13  
 
       
SECTION 2.04. Fees
    14  
 
       
SECTION 2.05. Termination or Reduction of the Commitments
    15  
 
       
SECTION 2.06. Repayment of Advances and Letter of Credit Drawings
    15  
 
       
SECTION 2.07. Interest on Advances
    16  
 
       
SECTION 2.08. Interest Rate Determination
    17  
 
       
SECTION 2.09. Optional Conversion of Advances
    18  
 
       
SECTION 2.10. Optional Prepayments of Advances
    18  
 
       
SECTION 2.11. Increased Costs and Additional Interest
    18  
 
       
SECTION 2.12. Illegality
    19  
 
       
SECTION 2.13. Payments and Computations
    19  
 
       
SECTION 2.14. Taxes
    20  
 
       
SECTION 2.15. Sharing of Payments, Etc.
    22  
 
       
SECTION 2.16. Evidence of Debt
    22  
 
       
SECTION 2.17. Use of Proceeds
    22  
 
       
SECTION 2.18. Increase in the Aggregate Commitments
    23  

 



--------------------------------------------------------------------------------



 



         
SECTION 2.19. Extension of Termination Date
    24  
 
       
SECTION 2.20. Defaulting Lenders
    25  
 
       
ARTICLE III
       
 
       
SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01
    26  
 
       
SECTION 3.02. Conditions Precedent to Each Borrowing, Issuance, Commitment
Increase and Extension Date.
    27  
 
       
SECTION 3.03. Determinations Under Section 3.01
    27  
 
       
ARTICLE IV
       
 
       
SECTION 4.01. Representations and Warranties of the Company
    27  
 
       
ARTICLE V
       
 
       
SECTION 5.01. Affirmative Covenants
    29  
 
       
SECTION 5.02. Negative Covenants
    31  
 
       
SECTION 5.03. Financial Covenants
    33  
 
       
ARTICLE VI
       
 
       
SECTION 6.01. Events of Default
    33  
 
       
SECTION 6.02. Actions in Respect of the Letters of Credit upon Default
    35  
 
       
ARTICLE VII
       
 
       
SECTION 7..01. Unconditional Guaranty; Limitation of Liability
    35  
 
       
SECTION 7.02. Guaranty Absolute
    36  
 
       
SECTION 7.03. Waivers and Acknowledgments
    37  
 
       
SECTION 7.04. Subrogation
    37  
 
       
SECTION 7.05. Subordination
    38  
 
       
SECTION 7.06. Continuing Guaranty; Assignments
    39  
 
       
ARTICLE VIII
       
 
       
SECTION 8.01. Authorization and Authority
    39  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.02. Agent Individually
    39  
 
       
SECTION 8.03. Duties of Agent; Exculpatory Provisions
    40  
 
       
SECTION 8.04. Reliance by Agent
    40  
 
       
SECTION 8.05. Delegation of Duties
    41  
 
       
SECTION 8.06. Resignation of Agent
    41  
 
       
SECTION 8.07. Non-Reliance on Agent and Other Lenders
    41  
 
       
SECTION 8.08. No Other Duties, etc
    42  
 
       
ARTICLE IX
       
 
       
SECTION 9.01. Amendments, Etc.
    42  
 
       
SECTION 9.02. Notices, Etc.
    42  
 
       
SECTION 9.03. No Waiver; Remedies
    43  
 
       
SECTION 9.04. Costs and Expenses
    43  
 
       
SECTION 9.05. Right of Set-off
    44  
 
       
SECTION 9.06. Binding Effect
    45  
 
       
SECTION 9.07. Assignments and Participations
    45  
 
       
SECTION 9.08. Confidentiality
    47  
 
       
SECTION 9.09. Governing Law
    48  
 
       
SECTION 9.10. Execution in Counterparts
    48  
 
       
SECTION 9.11. Judgment
    48  
 
       
SECTION 9.12. Jurisdiction, Etc.
    48  
 
       
SECTION 9.13. No Liability of the Issuing Banks
    49  
 
       
SECTION 9.14. Patriot Act Notice
    49  
 
       
SECTION 9.15. Power of Attorney
    49  
 
       
SECTION 9.16. No Fiduciary Duty
    49  
 
       
SECTION 9.17. Waiver of Jury Trial
    51  

iii



--------------------------------------------------------------------------------



 



Schedules
Schedule I — List of Applicable Lending Offices
Schedule 5.02(a) — Existing Liens
Exhibits
Exhibit A — Form of Note
Exhibit B — Form of Notice of Borrowing
Exhibit C — Form of Assignment and Acceptance
Exhibit D — Form of Opinion of Counsel for the Loan Parties

iv